SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJune 1, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Proceeds 2 Parent Company’s Financial Statements Statement of Financial Position – Assets 3 Statement of Financial Position – Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Equity 1/1/2014 to 3/31/2014 10 1/1/2013 to 3/31/2013 11 Statement of Value Added 12 Comments on the Company’s Performance 13 Notes to the Financial Statements 21 Comments on the Company’s Projections 77 Other Information Deemed as Relevant by the Company 78 Reports and Statements Unqualified Report on Special Review 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 3/31/2014 Paid-in Capital Common 683,509,869 Preferred 0 Total 683,509,869 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Cash Proceeds Event Approval Proceeds Date of Payment Type of Share Class of Share Earnings per Share (Reais / Share) Board of Directors’ Meeting 3/27/2014 Interest on Shareholders’ Equity Common 0.78633 Page 2 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position - Assets (R$ thousand) Code Description Current Quarter 3/31/2014 Previous Year 12/31/2013 1 Total Assets 28,790,511 28,274,294 1.01 Current Assets 3,388,070 3,254,087 1.01.01 Cash and Cash Equivalents 1,982,472 1,782,001 1.01.03 Accounts Receivable 1,149,609 1,254,908 1.01.03.01 Trade Accounts Receivable 1,017,862 1,120,053 1.01.03.02 Other Accounts Receivable 131,747 134,855 1.01.03.02.01 Balances with Related Parties 131,747 134,855 1.01.04 Inventories 54,111 58,401 1.01.06 Recoverable Taxes 17,841 87,405 1.01.06.01 Current Recoverable Taxes 17,841 87,405 1.01.08 Other Current Assets 184,037 71,372 1.01.08.03 Other 184,037 71,372 1.01.08.03.01 Restricted Cash 97,058 10,333 1.01.08.03.20 Other Accounts Receivable 86,979 61,039 1.02 Noncurrent Assets 25,402,441 25,020,207 1.02.01 Long-Term Assets 915,736 896,781 1.02.01.03 Accounts Receivable 401,412 395,512 1.02.01.03.01 Trade Accounts Receivable 401,412 395,512 1.02.01.06 Deferred Taxes 128,309 114,030 1.02.01.06.01 Deferred Income Tax and Social Contribution 128,309 114,030 1.02.01.08 Receivables from Related Parties 120,669 130,457 1.02.01.08.03 Receivables from Controlling Shareholders 120,669 130,457 1.02.01.09 Other Noncurrent Assets 265,346 256,782 1.02.01.09.04 Escrow Deposits 49,708 54,827 1.02.01.09.05 ANA – National Water Agency 117,705 107,003 1.02.01.09.20 Other Accounts Receivable 97,933 94,952 1.02.02 Investments 77,334 77,699 1.02.02.01 Shareholdings 23,295 23,660 1.02.02.01.04 Other Shareholdings 23,295 23,660 1.02.02.02 Investment Properties 54,039 54,039 1.02.03 Property, Plant and Equipment 237,614 199,496 1.02.04 Intangible Assets 24,171,757 23,846,231 1.02.04.01 Intangible Assets 24,171,757 23,846,231 1.02.04.01.01 Concession Contracts 8,125,416 8,265,936 1.02.04.01.02 Program Contracts 5,642,392 5,281,887 1.02.04.01.03 Service Contracts 10,193,119 10,124,603 1.02.04.01.04 Software License 210,830 173,805 Page 3 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 3/31/2014 Previous Year 12/31/2013 2 Total Liabilities 28,790,511 28,274,294 2.01 Current Liabilities 2,967,797 2,972,381 2.01.01 Labor and Pension Plan Liabilities 368,980 314,926 2.01.01.01 Pension Plan Liabilities 21,622 36,151 2.01.01.02 Labor Liabilities 347,358 278,775 2.01.02 Trade Accounts Payable 230,651 275,051 2.01.02.01 Domestic Suppliers 230,651 275,051 2.01.03 Tax Liabilities 66,895 115,382 2.01.03.01 Federal Tax Liabilities 61,723 108,604 2.01.03.01.01 Income Tax and Social Contribution Payable 4,611 0 2.01.03.01.02 PIS-PASEP and COFINS (taxes on revenue) Payable 6,572 21,797 2.01.03.01.03 INSS (social security contribution) Payable 30,599 30,822 2.01.03.01.20 Other Federal Taxes 19,941 55,985 2.01.03.03 Municipal Taxes Liabilities 5,172 6,778 2.01.04 Loans and Financing 620,654 640,940 2.01.04.01 Loans and Financing 410,082 560,963 2.01.04.01.01 In Domestic Currency 182,987 344,983 2.01.04.01.02 In Foreign Currency 227,095 215,980 2.01.04.02 Debentures 202,594 79,977 2.01.04.03 Financing through finance lease 7,978 0 2.01.05 Other Liabilities 1,149,386 994,708 2.01.05.01 Payables to Related Parties 1,692 1,791 2.01.05.01.03 Payables to Controlling Shareholders 1,692 1,791 2.01.05.02 Other 1,147,694 992,917 2.01.05.02.01 Dividends and Interest on Equity Payable 456,975 456,975 2.01.05.02.04 Services Payable 423,784 323,208 2.01.05.02.05 Refundable Amounts 27,362 30,543 2.01.05.02.06 Program Contract Commitments 145,428 77,360 2.01.05.02.07 Private Public Partnership – PPP 20,644 20,241 2.01.05.02.09 Indemnities 6,799 6,895 2.01.05.02.20 Other Payables 66,702 77,695 2.01.06 Provisions 531,231 631,374 2.01.06.01 Tax, Social Security, Labor and Civil Provisions 83,303 107,554 2.01.06.01.01 Tax Provisions 7,059 6,824 2.01.06.01.02 Social Security and Labor Provisions 45,161 62,535 2.01.06.01.04 Civil Provisions 31,083 38,195 2.01.06.02 Other Provisions 447,928 523,820 2.01.06.02.03 Provisions for Environmental 43,853 42,761 2.01.06.02.04 Provisions for Customers 342,210 355,403 2.01.06.02.05 Provisions for Suppliers 61,865 125,656 2.02 Non-Current Liabilities 12,414,327 12,371,112 2.02.01 Loans and Financing 8,753,292 8,809,134 2.02.01.01 Loans and Financing 4,977,520 4,950,864 Page 4 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 3/31/2014 Previous Year 12/31/2013 2.02.01.01.01 In Domestic Currency 1,497,400 1,468,291 2.02.01.01.02 In Foreign Currency 3,480,120 3,482,573 2.02.01.02 Debentures 3,376,902 3,475,778 2.02.01.03 Financing through finance lease 398,870 382,492 2.02.02 Other Payables 3,098,078 3,012,970 2.02.02.02 Other 3,098,078 3,012,970 2.02.02.02.04 Pension Plan Liabilities 2,360,411 2,327,016 2.02.02.02.05 Program Contract Commitments 133,030 88,678 2.02.02.02.06 Private Public Partnership – PPP 324,671 322,267 2.02.02.02.07 Indemnities 6,318 6,439 2.02.02.02.08 Labor Liabilities 15,704 15,704 2.02.02.02.09 Deferred COFINS and PASEP 132,354 129,849 2.02.02.02.20 Other Payables 125,590 123,017 2.02.04 Provisions 562,957 549,008 2.02.04.01 Tax, Pension Plan, Labor and Civil Provisions 233,981 222,030 2.02.04.01.01 Tax Provisions 45,084 50,869 2.02.04.01.02 Pension Plan and Labor Provisions 110,490 91,911 2.02.04.01.04 Civil Provisions 78,407 79,250 2.02.04.02 Other Provisions 328,976 326,978 2.02.04.02.03 Provisions for Environmental 146,658 139,928 2.02.04.02.04 Provisions for Customers 173,933 156,212 2.02.04.02.05 Provisions for Suppliers 8,385 30,838 2.03 Equity 13,408,387 12,930,801 2.03.01 Paid-Up Capital 6,203,688 6,203,688 2.03.02 Capital Reserves 124,255 124,255 2.03.02.07 Projects Support 108,475 108,475 2.03.02.08 Incentive Reserves 15,780 15,780 2.03.04 Profit Reserve 6,736,389 6,736,389 2.03.04.01 Legal Reserve 712,992 712,992 2.03.04.08 Additional Dividend Proposed 42,862 42,862 2.03.04.10 Reserve for Investments 5,980,535 5,980,535 2.03.05 Retained Earnings/Accumulated Losses 477,586 0 2.03.06 Other Comprehensive Income -133,531 -133,531 Page 5 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Income (R$ thousand) Code Description YTD Current Year 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 3.01 Revenue from Sales and/or Services 2,791,930 2,645,043 3.02 Cost of Sales and/or Services -1,678,717 -1,536,866 3.02.01 Cost of Sales and/or Services -1,158,245 -1,050,904 3.02.02 Construction Cost -520,472 -485,962 3.03 Gross Profit 1,113,213 1,108,177 3.04 Operating Income/Expenses -400,708 -373,036 3.04.01 Selling Expenses -156,597 -141,284 3.04.02 General and Administrative Expenses -200,674 -240,437 3.04.04 Other Operating Income 16,507 10,637 3.04.04.01 Other Operating Income 17,814 11,729 3.04.04.02 COFINS and PASEP -1,307 -1,092 3.04.05 Other Operating Expenses -59,576 -1,802 3.04.05.01 Loss on Write-off of Property, Plant and Equipment Items -45,647 -1,666 3.04.05.03 Tax Incentives -865 -135 3.04.05.06 Provision for losses - Diadema and Saned -13,000 0 3.04.05.20 Other -64 -1 3.04.06 Equity in the Earnings (Losses) of Subsidiaries -368 -150 3.05 Income Before Financial Result and Taxes 712,505 735,141 3.06 Financial Result 27,519 27,309 3.06.01 Finance Income 96,508 93,368 3.06.01.01 Finance Income 96,852 93,403 3.06.01.02 Foreign Exchange Gains -344 -35 3.06.02 Finance Expenses -68,989 -66,059 3.06.02.01 Finance Expenses -185,998 -195,662 3.06.02.02 Foreign Exchange Losses 117,009 129,603 3.07 Earnings Before Income Tax 740,024 762,450 3.08 Income Tax and Social Contribution -262,438 -266,249 3.08.01 Current -276,717 -287,541 3.08.02 Deferred 14,279 21,292 3.09 Net Result from Continued Operations 477,586 496,201 3.11 Profit/Loss for the Period 477,586 496,201 3.99 Earnings per Share - (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common Share 0.69873 0.72596 3.99.02 Diluted Earnings per Share 3.99.02.01 Common Share 0.69873 0.72596 Page 6 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description YTD Current Year 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 4.01 Net Income for the Period 477,586 496,201 4.03 Comprehensive Income for the Period 477,586 496,201 Page 7 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 6.01 Net Cash from Operating Activities 806,862 643,326 6.01.01 Cash from Operations 1,261,463 1,067,913 6.01.01.01 Profit Before Income Tax and Social Contribution 740,024 762,450 6.01.01.02 Provision and Inflation Adjustments on Provisions 18,881 106,873 6.01.01.04 Financial Charges from Customers -42,106 -48,543 6.01.01.05 Residual Value of Written-off Property, Plant and Equipment 370 474 6.01.01.06 Depreciation and Amortization 260,258 195,165 6.01.01.07 Interest on Loans and Financing Payable 109,137 102,818 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financing -83,982 -105,455 6.01.01.09 Interest and Monetary Variation on Liabilities 5,023 7,535 6.01.01.10 Interest and Monetary Variation in Assets 0 -7,792 6.01.01.11 Allowance for Doubtful Accounts 14,693 37,401 6.01.01.12 Provision for Consent Decree (TAC) 4,732 5,600 6.01.01.13 Equity in the Earnings of Subsidiaries 368 150 6.01.01.14 Provision for Sabesprev Mais 1,877 3,123 6.01.01.15 Other Provisions/Reversals 45,277 0 6.01.01.16 Transfer of Funds to São Paulo Municipal Government 89,511 -6,399 6.01.01.17 Gross Margin over Intangible Assets Resulting from Concession Contracts -10,755 -9,647 6.01.01.18 Pension Plan Liabilities 72,324 65,493 6.01.01.20 Other Adjustments 35,831 -41,333 6.01.02 Changes in Assets and Liabilities -81,567 -130,999 6.01.02.01 Trade Accounts Receivable 123,704 -38,077 6.01.02.02 Balances and Transactions with Related Parties 12,896 11,967 6.01.02.03 Inventories 4,051 6,402 6.01.02.04 Recoverable Taxes 0 -9,911 6.01.02.05 Other Accounts Receivable -39,623 -18,239 6.01.02.06 Escrow Deposits 5,119 -2,080 6.01.02.08 Contractors and Suppliers -5,028 -31,765 6.01.02.09 Payroll, Provisions and Social Contribution 47,445 35,634 6.01.02.10 Pension Plan Liabilities -38,929 -32,702 6.01.02.11 Taxes and Contributions Payable -61,779 -58,196 6.01.02.12 Services Received 87,576 42,249 6.01.02.13 Other Liabilities -114,429 -2,889 6.01.02.14 Provisions -105,075 -36,343 6.01.02.15 Deferred COFINS/PASEP 2,505 2,951 6.01.03 Other -373,034 -293,588 Page 8 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 6.01.03.01 Interest Paid -179,173 -171,400 6.01.03.02 Income Tax and Social Contribution Paid -193,861 -122,188 6.02 Net Cash from Investing Activities -604,639 -402,169 6.02.01 Acquisition of Property and Equipment -7,471 -4,333 6.02.02 Acquisition of Intangible Assets -510,440 -451,316 6.02.03 Increase in Investment -3 -346 6.02.04 Restricted Cash -86,725 53,826 6.03 Net Cash from Financing Activities -1,752 -30,096 6.03.01 Funding - Loans 198,444 1,194,758 6.03.02 Amortization of Loans -184,930 -1,189,451 6.03.04 Public-Private Partnership – PPP -4,912 -10,481 6.03.05 Program Contract - Commitments -10,354 -24,922 6.05 Increase (Decrease) in Cash and Cash Equivalents 200,471 211,061 6.05.01 Opening Cash and Cash Equivalents 1,782,001 1,915,974 6.05.02 Closing Cash and Cash Equivalents 1,982,472 2,127,035 Page 9 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity – 1/1/2014 to 3/31/2014 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 6,736,389 0 -133,531 12,930,801 5.03 Restated Opening Balances 6,203,688 124,255 6,736,389 0 -133,531 12,930,801 5.05 Total Comprehensive Income 0 0 0 477,586 0 477,586 5.05.01 Net Income for the Period 0 0 0 477,586 0 477,586 5.07 Closing Balances 6,203,688 124,255 6,736,389 477,586 -133,531 13,408,387 Page 10 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity– 1/1/2013 to 3/31/2013 (R$ thousand) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.03 Restated Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.05 Total Comprehensive Income 0 0 0 496,201 0 496,201 5.05.01 Net Income for the Period 0 0 0 496,201 0 496,201 5.07 Closing Balances 6,203,688 124,255 5,387,634 496,201 -458,815 11,752,963 Page 11 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Value Added (R$ thousand) Code Description YTD Current Year 1/1/2014 to 3/31/2014 YTD Previous Year 1/1/2013 to 3/31/2013 7.01 Revenue 2,978,779 2,788,784 7.01.01 Operating Revenue 2,444,431 2,318,847 7.01.02 Other Revenue 17,814 11,729 7.01.03 Revenue from the Construction 531,227 495,609 7.01.04 Allowance for/Reversal of Doubtful Accounts -14,693 -37,401 7.02 Inputs Acquired from Third Parties -1,200,585 -1,077,357 7.02.01 Costs of Sales and Services -969,782 -901,992 7.02.02 Materials, Energy, Outsourced Services and Other -171,227 -173,563 7.02.04 Other -59,576 -1,802 7.03 Gross Value Added 1,778,194 1,711,427 7.04 Retentions -260,258 -195,165 7.04.01 Depreciation, Amortization and Depletion -260,258 -195,165 7.05 Net Value Added Produced 1,517,936 1,516,262 7.06 Value Added Received through Transfer 96,140 93,218 7.06.01 Equity in the Earnings (Losses) of Subsidiaries -368 -150 7.06.02 Finance Income 96,508 93,368 7.07 Total Value Added to Distribute 1,614,076 1,609,480 7.08 Value Added Distribution 1,614,076 1,609,480 7.08.01 Personnel 456,256 417,667 7.08.01.01 Direct Compensation 301,277 280,689 7.08.01.02 Benefits 126,207 114,333 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 28,772 22,645 7.08.02 Taxes and Contributions 555,324 556,465 7.08.02.01 Federal 531,298 513,686 7.08.02.02 State 16,303 14,387 7.08.02.03 Municipal 7,723 28,392 7.08.03 Value Distributed to Providers of Capital 124,910 139,147 7.08.03.01 Interest 107,137 123,718 7.08.03.02 Rental 17,773 15,429 7.08.04 Value Distributed to Shareholders 477,586 496,201 7.08.04.03 Retained Earnings/Accumulated Loss for the Period 477,586 496,201 Page 12 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 1. Financial highlights R$ million 1Q13 1Q14 Chg. (R$) % (+) Gross operating revenue 2,318.8 2,444.5 125.7 5.4 (+) Construction revenue 495.6 531.2 35.6 7.2 (-) COFINS and PASEP taxes 169.4 183.7 14.3 8.4 () Net operating revenue 2,645.0 2,792.0 147.0 5.6 (-) Costs and expenses 1,432.6 1,515.5 82.9 5.8 (-) Cunstruction costs 486.0 520.5 34.5 7.1 (+) Equity result (0.1) (0.4) (0.3) - (+) Other operating revenue/expenses 8.8 (43.1) (51.9) - () Earnings before financial result, income tax and social contribution 735.1 712.5 (22.6) (3.1) (+) Net financial 27.3 27.5 0.2 0.7 () Earnings before income tax and social contribution 762.4 740.0 (22.4) (2.9) (+) Income tax and social contribution (262.4) 3.8 (1.4) Net Income 496.2 477.6 (18.6) (3.7) Earnings per share (R$) 0.73 0.70 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 1Q13 1Q14 Chg. (R$) % Net income 496.2 477.6 (18.6) (3.7) (+) Income tax and social contribution 266.2 262.4 (3.8) (1.4) (+) Net financial (27.3) (27.5) (0.2) 0.7 (+) Other operating revenues/expenses (8.8) 43.1 51.9 - () Earnings before financial result (EBIT)* 726.3 755.6 29.3 4.0 (+) Depreciation and amortization 195.2 260.2 65.0 33.3 () Adjusted EBITDA ** 921.5 1,015.8 94.3 10.2 (%) Adjusted EBITDA margin 34.8 36.4 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 1Q14, net operating revenue reached R$ 2.8 billion; a 5.6% increase compared to 1Q13. Costs and expenses, including construction costs, increased 6.1%, from R$ 1.9 billion in 1Q13 to R$ 2.0 billion this quarter. EBIT grew 4.0%, from R$ 726.3 million in 1Q13 to R$ 755.6 million in 1Q14. Adjusted EBITDA increased 10.2%, from R$ 921.5 million in 1Q13 to R$ 1,015.8 million in 1Q14. The adjusted EBITDA margin moved from 34.8% in 1Q13 to 36.4% in 1Q14. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 44.5% in 1Q14 (42.4% in 1Q13). Net income dropped 3.7%, from R$ 496.2 million in 1Q13 to R$ 477.6 million in 1Q14. Page 13 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 2. Gross operating revenue Gross operating revenue from water and sewage grew from R$ 2.3 billion in 1Q13 to R$ 2.4 billion in 1Q14, an increase of R$ 125.7 million or 5.4%. The main factors that led to this variation were: · Increase of 5.2% in the Company’s total billed volume (4.9% in water and 5.5% in sewage); and · Average effect of the 5.3% tariff adjustment . The tariff adjustments in 2013 were : · The tariff repositioning index of 2.35% applied since April 2013; and · Tariff adjustment of 3.1% since December 2013. The increases mentioned above were partially offset by the higher reversion of estimated revenue in 1Q14, in the amount of R$ 75.6 million, compared to 1Q13 and by higher provision for revenue losses on the wholesale basis, in the amount of R$ 39.6 million. 3. Construction revenue Construction revenue increased R$ 35.6 million or 7.2%, when compared to 1Q13. The variation was mainly due to higher investments in 1Q14. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, per customer category and region. Page 14 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q13 1Q14 % 1Q13 1Q14 % 1Q13 1Q14 % Residential 389.0 410.6 5.6 321.2 340.3 5.9 710.2 750.9 5.7 Commercial 43.1 44.9 4.2 40.0 42.0 5.0 83.1 86.9 4.6 Industrial 9.6 10.2 6.3 10.6 11.2 5.7 20.2 21.4 5.9 Public 12.9 13.7 6.2 10.1 10.6 5.0 23.0 24.3 5.7 Total retail 454.6 479.4 5.5 381.9 404.1 5.8 836.5 883.5 5.6 Wholesale 74.5 75.5 1.3 7.3 6.6 (9.6) 81.8 82.1 0.4 Total 529.1 554.9 4.9 389.2 410.7 5.5 918.3 965.6 5.2 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q13 1Q14 % 1Q13 1Q14 % 1Q13 1Q14 % Metropolitan 296.8 308.9 4.1 252.3 262.9 4.2 549.1 571.8 4.1 Regional (2) 157.8 170.5 8.0 129.6 141.2 9.0 287.4 311.7 8.5 Total retail 454.6 479.4 5.5 381.9 404.1 5.8 836.5 883.5 5.6 Wholesale 74.5 75.5 1.3 7.3 6.6 (9.6) 81.8 82.1 0.4 Total 529.1 554.9 4.9 389.2 410.7 5.5 918.3 965.6 5.2 (1) Unaudited (2) Including coastal and countryside 5. Costs, administrative and selling expenses In 1Q14, costs, administrative and selling expenses, grew 6.1% (R$ 117.4 million). Excluding construction costs, total costs and expenses grew 5.8%. As a percentage of net revenue, cost and expenses moved from 72.5% in 1Q13 to 72.9% in 1Q14. R$ million 1Q13 1Q14 Chg. (R$) % Payroll and benefits 461.8 496.7 34.9 7.6 Supplies 44.3 47.1 2.8 6.3 Treatment supplies 64.9 69.7 4.8 7.4 Services 228.7 314.7 86.0 37.6 Electric power 144.8 140.0 (4.8) (3.3) General expenses 215.4 152.7 (62.7) (29.1) Tax expenses 40.1 19.7 (20.4) (50.9) Sub-total 1,200.0 1,240.6 40.6 3.4 Depreciation and amortziation 195.2 260.2 65.0 33.3 Credit write-offs 37.4 14.7 (22.7) (60.7) Sub-total 232.6 274.9 42.3 18.2 Costs and expenses 1,432.6 1,515.5 82.9 5.8 Construction costs 486.0 520.5 34.5 7.1 Costs, adm., selling and construction expenses 1,918.6 2,036.0 117.4 6.1 % of net revenue 72.5 72.9 - - 5.1. Payroll and benefits In 1Q14 payroll and benefits grew R$ 34.9 million or 7.6%, from R$ 461.8 million to R$ 496.7 million, due to the following: Page 15 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · 8.0% increase in wages since May 2013 and the implementation of the Company’s new career and wage plan carried out by the Company, with an impact of approximately R$ 24.0 million; · R$ 5.7 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 4.0 million increase from the higher number of employees who are entitled to request retirement (TAC); and · R$ 2.3 million increase in meal expenses, mainly due to the 13.6% adjustment on meal voucher in May 2013, settled in the collective bargaining agreement . 5.2. Supplies In 1Q14, expenses with supplies increased by R$ 2.8 million or 6.3%, when compared to the previous year, from R$ 44.3 million to R$ 47.1 million, mostly due to: · Preventive and corrective maintenance in several water and sewage systems, in the amount of R$ 1.6 million; and · Expenses with fuel and lubricants, in the amount of R$ 1.1 million, from the increase in prices of diesel and ethanol in March and November, 2013, in addition to increased mileage traveled. 5.3. Treatment supplies Treatment supplies expenses in 1Q14 were R$ 4.8 million or 7.4% higher than in 1Q13, from R$ 64.9 million to R$ 69.7 million. The main factors for this variation were: · Increase in the consumption of aluminum polychloride, in the amount R$ 1.9 million, essentially in the Rodolfo Costa e Silva, Guaraú, Campo Limpo Paulista, Presidente Prudente and Hortolândia Water Treatment Stations (WTS) with an upturn of 40.0% in the average cost ; · Increase of R$ 1.8 million in the consumption of aluminum sulfate, due to the decline in the quality of untreated water in the Casa Grande and Rio Claro WTS, with a 15.5% increase in consumption and of 38.6% in the average cost.; and · Increase of R$ 1.2 million in the consumption of Sodium hypochlorite,with a 20.6% increase in consumption and of 11.4% in the average cost. 5.4. Services Services grew R$ 86.0 million or 37.6%, from R$ 228.7 million in 1Q13 to R$ 314.7 million in 1Q14. The main factors were: · Reversal of provision in the amount of R$ 41.4 million, due to the end of the agreement settled with the São Paulo Municipal Government in 1Q13, non-recurring · Expenses with legal services in the amount of R$ 13.0 million, regarding the agreement for the resumption of the operation in the municipality of Diadema; · Expenses with risk contracts for credit recovery, in the amount of R$ 8.4 million. As a result of these contracts, collection initiatives generated an increase of R$ 51.8 million in revenue in 1Q14; Page 16 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 · M aintenance in the water and sewage network connections, in the amount of R$ 6.5 million, mainly due to the intensification of water loss prevention and the execution of services in several areas of the São Paulo Metropolitan Region; · Maintenance of software and equipment, in the amount of R$ 5.5 million ; · Hydrometer reading and bill delivery expenses in the amount of R$ 2.7 million, as a result of the new contracts with services expansion, such as: property inspections, service requests, analysis of outstanding debt and revision of bills; · Hiring of consultancy, advisory and specialized services, with a R$ 2.7 million increase, mainly comprising: (i) SiiS project – Sabesp integrated information system, support, updates, maintenance services and information safety management training; and (ii) value generation project through GVA system; and · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 2.4 million. 5.5. Electric power This item decreased R$ 4.8 million, or 3.3%, from R$ 144.8 million in 1Q13 to R$ 140.0 million this quarter, mainly due to the average reduction of 14.0% in regulated market and distribution grid tariffs, and partially offset by the average increase of 7.1% in free market tariffs associated with the upturn in consumption volume in 1Q14. 5.6. General expenses General expenses dropped by R$ 62.7 million or 29.1%, from R$ 215.4 million in 1Q13 to R$ 152.7 million in 1Q14, due to the following: · Decrease in the provision for lawsuits in the amount of R$ 59.6 million, mainly related to civil (R$ 32.1 million), environmental (R$ 19.9 million) and labor (R$ 6.2 million) contingencies; and · Agreements for environmental compensation, in the amount of R$ 17.3 million in 1Q13 . These decreases were offset, in part, by : · Provision for unrecoverable losses in the amount of R$ 4.1 million ; · R$ 3.3 million in provision related to the transfer to the municipal fund, pursuant to the Service Agreement with the São Paulo Municipal Government, as a result of the increase in revenues; and · R$ 3.3 million due to institutional support aiming the rational use of water . 5.7. Depreciation and Amortization Depreciation and amortization increased R$ 65.0 million or 33.3%, from R$ 195.2 million in 1Q13 to R$ 260.2 million in 1Q14, due to the beginning of operations of intangible assets, in the amount of R$ 1.8 billion. 5.8. Credit write-offs Credit write-offs decreased R$ 22.7 million or 60.7%, from R$ 37.4 million in 1Q13 to R$ 14.7 million in 1Q14, chiefly due to the lower provision for possible loan losses and higher recoveries through agreements. Page 17 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 5.9. Tax expenses In 1Q14, there was a decrease of R$ 20.4 million or 50.9%, chiefly due to increase tax expenses in 1Q13. 6. Other operating revenues/expenses, net 6.1. Other operating revenues R$ 5.9 million increase mainly due to revenue from the Rational Water Use Program (PURA) in 1Q14. 6.2. Other operating expenses R$ 57.8 million increase in other operating expenses due to : · Provision for the write-off of works and projects in the amount of R$ 31.4 million ; · Provision for losses regarding contractual payments related to the agreement with the municipality of Diadema , in the amount of R$ 13.0 million; and · Provision for the write-off of hydrometers in the amount of R$ 11.6 million. 7. Net Financial R$ million 1Q13 1Q14 Var. % Financial expenses, net of revenues (65.6) 12.2 (15.7) Net monetary and exchange variation 93.1 (12.0) (11.4) Net financial 27.3 27.5 0.2 0.7 7.1. Financial revenues and expenses R$ million 1Q13 1Q14 Var. % Financial expenses Interest and charges on domestic loans and financing (82.2) 0.3 (0.4) Interest and charges on international loans and financing (24.4) (6.0) 32.6 Other financial expenses (41.3) (30.5) 10.8 (26.2) Total financial expenses 5.1 Financial revenues 64.4 71.5 7.1 11.0 Financial expenses net of revenues 12.2 7.1.1. Financial expenses Financial expenses dropped R$ 5.1 million or 3.6%. The main reasons were: · R$ 10.8 million decrease in other financial expenses, chiefly due to: (i) lower interest due to lower need of provision for lawsuits, in the amount of R$ 20.3 million; and (ii) costs with funding in the amount of R$ 3.9 million, due to the early settlement of the balance of the 11 th debenture issue in March 2013; and · R$ 6 million increase in interest and charges on international loans and financing, due to the increase in total debt, from higher funding, specially the BID loan. Page 18 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 7.1.2. Financial revenues Financial revenues increased by R$ 7.1 million or 11.0%, due to the higher interest rate from financial investments. 7.2. Net monetary variation R$ million 1Q13 1Q14 Var. % Exchange variation on loans and financing 129.6 117.0 (12.6) (9.7) Monetary variation on loans and financing (33.0) (8.9) 36.9 Other monetary variations (29.4) (15.9) 13.5 (45.9) Monetary variation on liabilities 76.1 68.1 Monetary variation on assets 29.0 25.0 (4.0) (13.8) Monetary/exchange variation, net 105.1 93.1 7.2.1. Monetary/currency exchange variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 1Q14 was R$ 8.0 million or 10.5% lower than in 1Q13, specially : · Decrease of R$ 12.6 million in revenues of exchange rate variation over loans and financing , mainly deriving from the lower depreciation of the Japanese Yen versus Brazilian Real in 1Q14 of 1.6%, when compared to the 9.7% depreciation in 1Q13; partially offset by the depreciation of the US Dollar versus Brazilian Real of 3.4% in 1Q14, compared to a 1.5% depreciation in 1Q13; and ; · R$ 8.9 million increase in monetary variation expenses over domestic loans and financing, especially the series restated by the IPCA rate of the 17 th and 18 th debenture issues in February and December 2013, respectively; and · R$ 13.5 million decrease in other monetary variation from the lower need for provision for lawsuits . 7.2.2. Monetary variation on assets Monetary variation on assets decreased by R$ 4.0 million in 1Q14, chiefly due to monetary adjustment in 1Q13, for the period between the date the 17th issue debenture was issued (January 2013) and the date it was settled (February 2013). 8. Income tax and social contribution Income tax and social contribution expenses decreased by R$ 3.8 million, due to the drop in taxable income in the period. Page 19 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Comments on the Company’s Performance Version: 1 9. Indicators 9.1. Operating The Company continues to expand its water and sewage connection to serve the population of its operating area, as shown in the chart below . Regarding the non-revenue water, with the progress of the Corporate Program for Water Loss Reduction the results are already noticeable, with a decrease of the loss ratio to 24.1% this quarter. The Company expects even better results along 2014 and 2015, due to the Program’s progress . Operating indicators* 1Q13 1Q14 % Water connections 7,726 7,938 2.7 Sewage connections 6,172 6,386 3.5 Population directly served - water 24.3 24.6 1.2 Population directly served - sewage 21.1 21.6 2.4 Number of employees 15,065 14,920 (1.0) Water volume produced 762 778 2.1 Non-revenue water (%) 25.5 24.1 (5.5) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters at the end of the period (*) Unaudited 9.2. Financial Economic Indexes* (quarter end) 1Q13 1Q14 Amplified Consumer Price Index (IPCA) 1.94% 2.18% Referential Rate (TR) 0.00% 0.19% Interbank Deposit Certificate (CDI) 7.01% 10.55% US DOLAR (R$) 2.0138 2.2630 YEN (R$) 0.0214 0.02197 (*) Unaudited Page 20 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (All amounts in thousands of Brazilian reais - R$, unless otherwise stated) 1 Operations Companhia de Saneamento Básico do Estado de São Paulo ("SABESP" or the "Company") is a mixed-capital company headquartered in São Paulo, at Rua Costa Carvalho, 300, CEP 05429-900, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services in the State of São Paulo, as well as it supplies treated water on a wholesale basis . In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The objective set in the new vision of SABESP is to be recognized as the company that ensured universal access to water and sewage services in its marketplace , in a sustainable and competitive manner, with excellence in customer service. On March 31, 2014, the Company operated water and sewage services in 364 municipalities of the State of São Paulo. Most of these municipalities operations are based on 30-year concession, program and services contracts. The Company has two partial contracts with the municipality of Mogi das Cruzes, however, since most of municipality is serviced by wholesale, it was not included in the municipalities. On March 31, 2014, the Company had 366 contracts. SABESP is not temporarily operating in some municipalities due to judicial orders. The lawsuits in progress refer to Álvares Florense, Cajobi, Embaúba, Iperó and Macatuba, and the carrying amount of these municipalities' intangible assets was R$11,351 as of March 31, 2014 . As of March 31, 2014 , 55 concession agreements had expired and are being negotiated . From 2014 to 2030, 38 concession agreements will expire . Management believes that concession agreements expired and not yet renewed will result in new contracts, disregarding the risk of discontinuity in the provision of municipal water supply and sewage services . By March 31, 2014 , 273 program and services contracts were signed (266 contracts on December 31, 2013). As of March 31, 2014 , the carrying amount of the underlying assets used in the 55 concessions of the municipalities under negotiation totaled R$5,904,134, accounting for 24.43% of total, and the related gross revenue for the quarter then ended totaled R$501,129 on March 31, 2014 , accounting for 16.84% of total. The Company's operations are concentrated in the municipality of São Paulo, which represents 50.29% of the gross revenues on March 31, 2014 (50.57% on March 31, 2013) and 42.21% of intangible assets (42.46% on December 31, 2013). On June 23, 2010, the State of São Paulo, the municipality of São Paulo, the Company and the regulatory agency “Sanitation and Energy Regulatory Agency – ARSESP” signed an agreement to share the responsibility for water supply and sewage services to the Municipality of São Paulo based on a 30-year concession agreement. This agreement is extendable for another 30 years, pursuant to the law. This agreement sets forth SABESP as the exclusive service provider and designates ARSESP as regulator, establishing prices, controlling and monitoring services . Page 21 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Also, on June 23, 2010, the State of São Paulo, the city of São Paulo and SABESP signed the “Public service provision agreement of water supply and sewage services”, a 30-year concession agreement which is extendable for another 30 years. This agreement involves the following activities : i. protection of the sources of water in collaboration with other agencies of the State and the City ; ii. capture, transport and treat of water ; iii. collect, transport, treatment and final dispose of sanitary sewage; and iv. adoption of other actions of basic and environmental sanitation . In the municipality of Santos, in the Santos coast region, which has a significant population, the Company operates under an authorization by public deed, a situation similar to other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of the companies that formed it . As of March 31, 2014, the carrying amount of the municipality of Santos’ intangible assets was R$335,183 (R$340,530 on December 31,2013) and gross revenue in the three-month period ended March 31, 2014 was R$63,407 (R$65,142 on March 31, 2013). Article 58 of Law 11,445/07 determines that precarious and overdue concessions, as well as those effective for an undetermined period of time, including those that do not have an instrument formalizing them, will be valid until December 31, 2010. However, Article 2 of Law 12,693 of July 24, 2012 allows program agreements to be executed until December 31, 2016. The Company’s Management understands that the concession agreements not yet renewed are valid and will be governed by Laws 8,987/95 and 11,445/07, including those municipalities served without an agreement. Public deeds are valid and governed by the Brazilian Civil Code. The Company's shares have been listed in the Novo Mercado (New Market) segment of BM&FBovespa under the ticker symbol SBSP3 since April 2002 and on the New York Stock Exchange (NYSE) as American Depositary Receipts (“ADRs”) Level III, under the SBS code, since May 2002 . In 2007, SABESP adhered to the Corporate Sustainability Index, or ISE of BM&FBovespa, which reflects the high level of commitment with sustainable development and social practices. Since 2008, the Company has been setting up partnerships with other companies, which resulted in the following companies: Sesamm, Águas de Andradina, Saneaqua Mairinque, Aquapolo Ambiental, Águas de Castilho and Attend Ambiental. Although SABESP has no majority interest in the capital stock of these companies, the shareholders’ agreements provide for the power of veto and casting vote in certain issues jointly with associates, indicating the shared control in the management of investees. The interim financial information was approved by the Board of Directors on May 14, 2014 . 2 Basis of preparation and presentation of the interim financial information Presentation of the quarterly financial information The quarterly financial information as of March 31, 2014 was prepared based on the provisions of CPC 21 (R1) – Interim Financial Information and the international standard IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), applicable to the preparation of Quarterly Information Form– ITR and they are fairly presented consistent with the rules issued by the Brazilian Securities and Exchange Commission (CVM). Therefore, this Interim Financial Information take into consideration the official letter CVM/SNC/SEP 003 of April 28, 2011, which allows the entities to present selected notes to the financial statements, in cases of redundant information already disclosed in the Annual Financial Statements. The quarterly financial information for the period ended March 31, 2014, therefore, does not include all the notes and reporting required by the CPC (“Brazilian Accounting Pronouncements Committee”) for the annual financial statements and, accordingly, must be read together with the annual financial statements under CPC and IFRS for the year ended December 31, 2013 . Page 22 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 2.1 Accounting policies The accounting policies used in the preparation of the quarterly financial information for the quarter ended March 31, 2014 are consistent with those used to prepare the Annual Financial Statements for the year ended December 31, 2013. These policies are disclosed in Note 3 to the Annual Financial Statements . 3 Financial Risk Management 3.1 Financial risk factors The Company's activities are affected by Brazilian economic scenario , making it exposed to market risk, such as exchange rate, interest rate, credit risk and liquidity risk. The Company’s financial risk management is focused on the unpredictability of financial markets and seeks to minimize potential adverse effects on the Company’s financial performance . The Company has not utilized derivative instruments in any of the reported periods . (a) Market risk Foreign currency risk SABESP’s foreign exchange exposure implies market risks associated with Brazilian Real currency fluctuations against the US dollar and yen. SABESP’s foreign currency-denominated liabilities mainly include US dollar and yen-denominated loans . In case of Brazilian real depreciation in relation to foreign currency in which the debt is denominated, SABESP will incur in monetary loss in relation to such debt . SABESP’s specific foreign currency risks are related to exposures caused by its current and non-current debts denominated in foreign currency . The management of SABESP’s foreign currency exposure considers several current and projected economic factors, besides market conditions . Page 23 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 This risk arises from the possibility that the Company may incur losses due to exchange rate fluctuations that would impact liability balances of foreign currency-denominated loans and financing raised in the market and related financial expenses. The Company does not maintain hedge or swap contracts or any financial instrument to hedge against this risk, but conducts an active management of debt, taking advantage of opportunities to change expensive debts with “cheaper” debts, reducing the cost through early maturity. A significant amount of the Company’s financial debt is indexed to the U.S. dollar and Yen, in the total amount of R$3,725,273 on March 31, 2014 (R$3,715,645 in December 2013). Below, the Company’s exposure to foreign exchange risk : March 31,2014 December 31, 2013 Foreign currency R$ Foreign currency R$ Loans and financing – US$ 1,204,894 2,726,675 1,181,256 2,767,210 Loans and financing – Yen 43,700,825 960,107 41,504,249 926,790 Interest and charges from loans and financing – US$ 36,237 14,512 Interest and charges from loans and financing – Yen 2,254 7,133 Total exposure 3,725,273 3,715,645 Financing cost (18,058) (17,092) Total loans in foreign currency 3,707,215 3,698,553 As of March 31, 2014, if the Brazilian rea l had depreciated or appreciated by 10% against the US dollar and Yen with all other variables held constant, effects on results before taxes on March 31, 2014 would have been R$372,527 (R$371,564 in December 2013), lower or higher, mainly as a result of foreign exchange losses or gains on the translation of foreign currency-denominated loans. Scenario I below presents the effect in income statements for the next 12 months, considering the projected rates of the U.S. dollar and the Yen. Considering the other variables as remaining constant, the impacts for the next 12 months are shown in scenarios II and III with possible depreciations of 25% and 50%, respectively, in the Brazilian Real. Scenario I (Probable) Scenario II (+25%) Scenario III (+50%) (*) Net currency exposure on March 31, 2014 ( Liabilities) in US$ 1,204,894 1,204,894 1,204,894 US$ rate on March 31, 2014 2.2630 2.2630 2.2630 Exchange rate estimated according to the scenario 2.5500 3.1875 3.8250 Difference between the rates (0.2870) (0.9245) (1.5620) Effect on net financial result in R$ - (loss ) (345,805) (1,113,925) (1,882,044) Net currency exposure on March 31, 2014 ( Liabilities) in Yen 43,700,825 43,700,825 43,700,825 Yen rate on March 31, 2014 0.02197 0.02197 0.02197 Exchange rate estimated according to the scenario 0.02295 0.02869 0.03443 Difference between the rates (0.00098) (0.00672) (0.01246) Effect on net financial result in R$ - (loss ) (42,827) (293,669) (544,512) Total effect on net financial result in R$ - (loss ) (388,632) (1,407,594) (2,426,556) (*) The probable scenario in foreign currency (US dollar and Yen) considered the average exchange rate for the 12-month period after March 31, 2014, according to BM&FBovespa. Page 24 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Interest rate risk This risk arises from the possibility that the Company could incur losses due to fluctuations in interest rates, increasing the financial expenses related to loans and financing. The Company has not entered into any derivative contract to hedge against this risk; however continually monitors market interest rates, in order to evaluate the possible need to replace its debt . The table below provides the Company's loans and financing subject to variable interest rate : March 31,2014 December 31, 2013 TR (i) 1,569,386 1,646,546 CDI (ii) 1,212,010 1,212,010 TJLP (iii) 982,094 990,273 IPCA (iv) 1,445,231 1,413,629 LIBOR (v) 1,598,949 1,599,815 Interest and charges 66,157 120,839 Total 6,873,827 6,983,112 (i) TR – Interest Benchmark Rate (ii) CDI (Certificado de Depósito Interbancário), an interbank deposit certificate (iii) TJLP (Taxa de Juros a Longo Prazo), a long-term interest rate index (iv) IPCA (Índice Nacional de Preços ao Consumidor Amplo), a consumer price index (v) LIBOR - London Interbank Offered Rate Another risk to which the Company is exposed, is the mismatch of the monetary restatement indices of its debts with those of its service revenues. Water supply and sewage services tariffs do not necessarily follow the increases in the interest rates affecting the Company's indebtedness . As of March 31, 2014, if interest rates on loans and financing denominated in Brazilian reais had been 100 basis points higher or lower with all other variables held constant, the effects on profit for the period before taxes would have been R$68,738 (R$69,831 in December 2013) lower or higher, mainly as a result of a lower or higher interest expense on floating rate loans and financing. Page 25 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (b) Credit risk Credit risk arises from cash and cash equivalents, deposits in banks and financial institutions, as well as credit exposures to wholesale basis and retail customers, including outstanding accounts receivable, restricted cash, accounts receivable from related parties and indemnities. The Company is required by law to invest its funds with Banco do Brasil (rating AA+(bra)). Credit risk exposure is mitigated by sales to a dispersed customer base. The maximum exposures to credit risk at the reporting date are the carrying amounts of instruments classified as cash equivalents, deposits in banks and financial institutions, restricted cash, trade accounts receivable and accounts receivable from related parties in the balance sheet date , as per Notes 5, 6, 7 and 8). Regarding the financial assets held with financial institutions, the credit quality that is not past due or subject to provision for impairment may can be assessed by reference to external credit ratings (if available) or to historical information about counterparty default rates. The credit quality of counterparties which are banks, such as deposits and financial investments, the Company considers the lower rating of the counterparty published by three main international rating agencies (Moody's, Fitch and S&P), according to internal policy of market risk management : March 31, 2014 December 31, 2013 Cash at bank and short-term bank deposits AAA(bra) 1,981,018 1,781,327 Other (*) 1,454 674 1,982,472 1,782,001 (*)This category includes current accounts and investment funds in banks which have no credit rating information available. The available credit rating information of the banks in which the Company made transactions during the period is as follows : Page 26 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Banks Fitch Moody's Standard Poor's Banco do Brasil S.A. AAA (bra) Aaa.br - Banco Santander Brasil S.A. AAA (bra) Aaa.br brAAA Brazilian Federal Savings Bank AAA (bra) Aaa.br - Banco Bradesco S.A. AAA (bra) Aaa.br brAAA Itaú Unibanco Holding S.A. AAA (bra) Aaa.br brAAA (c) Liquidity risk The Company's liquidity is primarily reliant upon cash provided by operating activities, loans from Brazilian Federal and State governmental financial institutions, and financing in the domestic and international capital markets. The liquidity risk management considers the assessment of its liquidity requirements to ensure it has sufficient cash to meet its Capex and operating expenses needs, as well as the payment of debts. The funds held by the Company are invested in interest-bearing current accounts, time deposits, short-term deposits and securities, selecting instruments with appropriate maturity or liquidity sufficient to provide margin as determined by projections mentioned above . The table below analyzes the financial assets and liabilities of the Company, into relevant maturities, including the installment of principal and interest to be paid according to the agreement . April to December 2014 2019 onwards Total As of March 31, 2014 Liabilities Loans and financing 818,013 1,547,429 1,442,174 1,122,828 1,198,089 7,002,233 13,130,766 Accounts payable to suppliers and contractors 230,651 - 230,651 Services payable 423,784 - 423,784 Public-private partnership (PPP) 32,705 43,607 43,607 43,607 282,673 4,930,579 5,376,778 Program contract commitments 151,807 127,207 3,212 871 771 16,503 300,371 Page 27 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 2019 onwards Total As of December 31, 2013 Liabilities Loans and financing 1,186,907 1,545,451 1,458,618 1,125,401 1,186,483 6,860,587 13,363,447 Accounts payable to suppliers and contractors 275,051 - 275,051 Services payable 323,208 - 323,208 Public-private partnership (PPP) 43,607 43,607 43,607 43,607 282,673 4,930,579 5,387,680 Program contract commitments 85,277 77,772 3,452 1,110 1,010 22,251 190,872 Future interest Future interest was calculated based on the contractual clauses for all agreements. For agreements with floating interest rate, the interest rates used correspond to the base dates above. Cross default The Company has loan agreements including cross default clauses, i.e., the early maturity of any Company’s debt will imply the early maturity of these agreements. The indicators are continuously monitored in order to avoid the execution of this clause. (d) Sensitivity analysis on interest rate risk The table below shows the sensitivity analysis of the financial instruments , prepared in accordance with CVM Rule 475/2008 in order to evidence the balances of main financial assets and liabilities, calculated at a rate projected until the final settlement of each contract, considering a probable scenario ( scenario I), appreciation of 25% (scenario II) and 50% (scenario III ). The purpose of the sensitivity analysis is to measure the impact of changes in the market over the financial instruments of the Company, considering constant all other variables. In the time of settlement the amounts can be different from those presented above, due to the estimates used in the measurement . Page 28 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 March 31, 2014 Indicators Exposure Scenario I (Probable) (i) Scenario II (25%) Scenario III (50%) A ssets CDI 1,883,109 11.9600%(*) 8.9700%(***) 5.9800%(***) Financial income to be incurred 225,220 168,915 112,610 Liabilities CDI 1,212,010 11.9600%(*) 8.9700%(***) 5.9800%(***) Interest to be incurred (144,956) (108,717) (72,478) CDI net exposure 80,264 60,198 40,132 Liabilities TR 1,569,386 0.0104%(*) 0.0130% 0.0156% Expenses to be incurred (163) (204) (245) IPCA 1,445,231 5.8000%(*) 7.2500% 8.7000% Expenses to be incurred (83,823) (104,779) (125,735) TJLP 982,094 5.0000%(*) 6.2500% 7.5000% Interest to be incurred (49,105) (61,381) (73,657) LIBOR 1,598,949 0.2694%(**) 0.3368% 0.4042% Interest to be incurred (4,308) (5,385) (6,463) Total net expenses to be incurred (57,135) (111,551) (165,968) (*) Source: Focus Report – BACEN, March 31, 2014 (**) Source: Bloomberg (***)Scenario with 25% and 50% deterioration, since the Company’s net exposure in CDI is positive. (i) Refers to the scenario of interest to be incurred for the 12 months as of March 31, 2014 or until the maturity of the contracts, whichever is shorter. 3.2 Capital management The Company's objectives when managing capital are ensure its ability to continue as a going concern in order to provide returns for shareholders and benefits for other stakeholders, and to maintain an optimal capital structure to reduce the cost of capital . The Company monitors capital based on the leverage ratio. This ratio corresponds to net debt divided by total capital. Net debt corresponds to total loans and financing less cash and cash equivalents. Total capital is calculated as total equity as shown in the statement of financial position plus net debt . Page 29 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 March 31, 2014 December 31, 2013 Total loans and financing 9,373,946 9,450,074 Less: cash and cash equivalents (1,982,472) (1,782,001) Net debt 7,391,474 7,668,073 Total equity 13,408,387 12,930,801 Total capital 20,799,861 20,598,874 Leverage ratio 36% 37% On March 31, 2014 the leverage ratio fell to 36% versus the 37% recorded on December 31, 2013, due to an increase in equity deriving from profit for the period. 3.3 Fair value estimates It is assumed that balances from trade accounts receivable (current) and accounts payable to suppliers by carrying amount approximate their fair values , considering the short maturity. Long-term trade accounts receivable also approximate their fair values, as they will be adjusted by inflation and/or will bear contractual interest rates over time. 3.4 Financial Instruments On March 31, 2014 and December 31, 2013, the Company did not have financial assets classified into the fair value categories through profit or loss, held to maturity and available for sale. The Comp any’s financial instruments included in the loans and receivables category comprise cash and cash equivalents, trade accounts receivable, balances with related parties, other accounts receivable, balances receivable from the Water National Agency – ANA, contractors and suppliers, loans and financing, balances payable deriving from the Public Private Partnership-PPP and program contract commitments, which are non-derivative financial assets and liabilities with fixed or determinable payments, not quoted in an active market. The estimated fair values of financial instruments are as follows: Page 30 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Financial assets March 31, 2014 December 31, 2013 Carrying amount Fair value Carrying amount Fair value Cash and cash equivalents 1,982,472 1,982,472 1,782,001 1,782,001 Restricted cash 97,058 97,058 10,333 10,333 Trade accounts receivable 1,419,274 1,419,274 1,515,565 1,515,565 Accounts receivable from related parties 252,416 252,416 265,312 265,312 Water National Agency – ANA 117,705 117,705 107,003 107,003 Other accounts receivable 184,912 184,912 155,991 155,991 Financial liabilities March 31, 2014 December 31, 2013 Carrying amount Fair value Carrying amount Fair value Loans and financing 9,373,946 9,164,342 9,450,074 9,439,094 Accounts payable to suppliers and contractors 230,651 230,651 275,051 275,051 Services payable 423,784 423,784 323,208 323,208 Program contract commitments 278,458 278,458 166,038 166,038 Public-private partnership - PPP 345,315 345,315 342,508 342,508 To obtain fair value of loans and financing, the following criteria have been adopted: (i) Agreements with CEF (Federal Savings Bank) were projected until final maturity, at contractual rates (projected TR + spread) and discounted at present value by TR x DI, both rates were obtained from BM&FBovespa. (ii) Debentures were projected up to the final maturity date according to contractual rates (IPCA, DI, TJLP or TR), and discounted to present value considering the future interest rate published by ANBIMA in the secondary market, or by market equivalent rates, or the Company’s share traded in the Brazilian market. (iii) BNDES loans are financial instruments valued at carrying amount plus contractual interest rate till mature date, and are indexed by long term interest rate – TJLP . These loans have specific characteristics and the conditions defined in the loan agreements with BNDES between independent parties, and reflect the conditions for those types of loan. In Brazil, a consolidated market of long-term debts does not exist with the same characteristics of BNDES loans, the offering of credit to the entities in general, with this long-term characteristic, usually is restricted to BNDES. (iv) Other financing in local currency are considered by carrying amount plus contractual interest rate till mature date, discounted to present value considering a future interest rate published by BM&FBovespa. Page 31 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (v) Agreements with IDB, IBRD, were projected until final maturity in origin currency, applying interest rates contracted, discounted at present value at Libor futures rate, obtained from Bloomberg. Eurobonds were priced at market value through quotes published by Bloomberg. All the amounts obtained were translated into Brazilian reais at the exchange rate of March 31, 2014. (vi) Agreements with JICA, were projected until final maturity in origin currency, using interest rates contracted and discounted at present value, at Tibor futures rate obtained from Bloomberg. The amounts obtained were translated into Brazilian reais at the exchange rate of March 31, 2014. (vii) Leases are financial instruments considered by face value restated until maturity date, whose characteristic is the indexation by fixed contractual rate, which is a specific type, not compared to any other market rate. Thus, the Company discloses as market capitalization, the amount recorded on March 31, 2014. Considering the nature of other financial instruments, assets and liabilities of the Company, the balances recognized in the statement of financial position approximate the fair values, taking into account the maturities close to the end of the reporting period, comparison of contractual interest rates with market rates in similar operations at the end of the reporting periods, their nature and maturity terms . 4 Critical accounting estimates and judgments Estimates and judgments are continually evaluated and are based on historical experience and on other factors, including expectations of future events that are believed to be reasonable under the circumstances . There were no changes in relation to what was presented in the Annual Financial Statements as of December 31, 2013, as per Note 5 . 5 Cash and Cash Equivalents March 31, 2014 December 31, 2013 Cash and banks 99,363 189,836 Cash equivalents 1,883,109 1,592,165 1,982,472 1,782,001 Cash and cash equivalents include cash, bank deposits and high-liquidity short-term financial investments , mainly represented by repurchase agreements (accruing CDI interest rates), deposited at Banco do Brasil, whose original maturities are lower than three months, which are convertible into a cash amount and subject to an insignificant risk of change in value . The average yield of financial investments corresponds to 99.85% of CDI in March 2014 (100.00% in December 2013 ). Page 32 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 6 Restricted cash On March 2014, the Company’s restricted cash, under current assets, totaled R$97,058, mainly referring to funds raised from loans and financing still unavailable for use for use at the end of the reporting period (December 2013 – R$10,333). Page 33 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 7 Trade Accounts Receivable (a) Equity balances March 31, 2014 December 31, 2013 Private sector: General and special customers (i) (ii) 960,075 1,008,335 Agreements (iii) 297,006 287,662 1,257,081 1,295,997 Government entities: Municipal 512,003 511,967 Federal 4,681 4,292 Agreements (iii) 188,510 167,642 705,194 683,901 Wholesale customers – Municipal governments: (iv) Guarulhos 687,036 661,908 Mauá 341,483 327,451 Mogi das Cruzes 2,822 15,430 Santo André 721,424 700,550 São Caetano do Sul 2,028 2,114 Diadema (*) 224,433 210,406 Total wholesale customers – Municipal governments 1,979,226 1,917,859 Unbilled supply 436,991 474,492 Subtotal 4,378,492 4,372,249 Allowance for doubtful accounts (2,959,218) (2,856,684) Total 1,419,274 1,515,565 Current 1,017,862 1,120,053 Noncurrent (v) 401,412 395,512 1,419,274 1,515,565 Page 34 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (*) On March 18, 2014, the State of São Paulo, the municipality of Diadema and SABESP entered into a “Water Supply and Sewage Public Utility Services Agreement” in the municipality of Diadema. Through this contract, the State of São Paulo and the municipality of Diadema have ensured to SABESP (or subsidiary) exclusive rights to render services for a 30-year term. On this same date, judicial settlements were signed in lawsuits filed by SABESP against the municipality of Diadema and Saned – a municipal company. Through these settlements, SABESP, the municipality of Diadema and Saned agree to suspend the execution of suits to collect receivables related to water supply at wholesale and collection of indemnity debt. The debts will progressively decrease throughout a 30-year period, under the condition that the settlements and the services agreement are fully complied with. This balance is fully accrued as losses. From January to March 2014, there were no relevant changes in relation to the operations presented in the financial statements as of December 31, 2013. (i) General customers - residential and small and mid-sized companies (ii) Special customers - large consumers, commercial, industries, condominiums and special billing consumers (industrial waste, wells , etc.). (iii) Agreements - installment payments of past-due receivables, plus monetary restatement and interest . (iv) Wholesale basis customers - municipal governments - This balance refers to the sale of treated water to municipalities, which are responsible for distributing to, billing and charging final customers. Some of these municipalities are questioning in court the tariffs charged by SABESP , which have full allowance for doubtful accounts. Additionally, t he overdue amounts are substantially included in the allowance for doubtful account and are classified in noncurrent assets . Three-month period ended March 31, 2014 Year ended December 31, 2013 Balance at the beginning of the period 1,917,859 1,677,727 Services provided 110,173 424,018 Receipts – services in current year (5,091) (160,944) Receipts – services in previous years (43,715) (22,942) Balance at the end of the period 1,979,226 1,917,859 Current 40,210 35,662 Noncurrent 1,939,016 1,882,197 Page 35 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (v) The noncurrent portion consists of trade accounts receivable that are past due and renegotiated with customers and amounts past due related to wholesale basis to municipal governments, and the amounts are net of allowance for doubtful account . (b) The aging of trade accounts receivable is as follows: March 31, 2014 December 31, 2013 Current 1,118,102 1,243,156 Past-due: Up to 30 days 223,084 191,668 From 31 to 60 days 119,906 105,542 From 61 to 90 days 77,517 60,868 From 91 to 120 days 54,679 51,932 From 121 to 180 days 96,533 90,498 From 181 to 360 days 149,136 149,242 Over 360 days 2,539,535 2,479,343 Total past-due 3,260,390 3,129,093 Total 4,378,492 4,372,249 The increase in the balance overdue is mainly due to accounts receivable at wholesale, where the municipalities are challenging in court the tariffs charged by SABESP. These amounts are fully covered by the allowance for doubtful accounts. (c) Allowance for doubtful accounts March 31, 2014 March 31, 2013 Balance at the beginning of the period 2,856,684 2,723,408 Private sector/government entities 17,065 21,588 Recoveries (11,760) (5,960) Wholesale customers 97,371 56,653 Additions for the period 102,676 72,281 Write-offs in the period referring to the bad debt (142) - Balance at the end of the period 2,959,218 2,795,689 Current 1,233,480 1,269,932 Noncurrent 1,725,738 1,525,757 Page 36 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Reconciliation of provision for losses of income 1Q14 1Q13 Losses (write-off) 9,388 21,232 Provision for state entities (related parties) - 541 Provision for private sector/government entities 17,065 21,588 Recoveries (11,760) (5,960) Balance 14,693 37,401 The Company does not have customers representing 10% or more of its revenues . 8 Related Party Balances and Transactions The Company is a party to transactions with its controlling shareholder, the State Government, and companies related to it . (a) Accounts receivable, interest on shareholders' equity payable, revenue and expenses with the São Paulo State Government March 31, 2014 December 31, 2013 Accounts receivable Current: Water and sewage services 115,411 110,615 Allowance for losses (46,674) (46,674) Reimbursement for pension benefits paid - Gesp Agreement 39,201 39,201 Reimbursement for pension benefits paid - Monthly flow 6,346 9,399 “ Se Liga na Rede” (Connect to the Network Program) (l) 17,463 22,314 Total current 131,747 134,855 Noncurrent: Reimbursement for pension benefits paid - GESP Agreement 120,669 130,457 Total noncurrent 120,669 130,457 Total receivables from shareholder 252,416 265,312 Assets: Water and sewage services 68,737 63,941 Reimbursement of additional retirement and pension benefits 166,216 179,057 “Se Liga na Rede” (Connect to the Network Program) (l) 17,463 22,314 Total 252,416 265,312 Liabilities: Interest on shareholders’ equity payable to related parties 229,605 229,605 Page 37 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 1Q14 1Q13 Revenue from water and sewage services Water supply 59,929 54,500 Sewage services 53,066 48,181 Payments received from related parties (105,217) (100,893) Receipt of GESP reimbursement referring to Law 4819/58 34,598 23,099 In the period between January and March 2014, there were no relevant changes in relation to the operations presented in the financial statements as of December 31, 2013. See further details and explanations about the nature of related party transactions in Note 9 to the Financial Statements as of December 31, 2013. (b) Contingent assets - GESP (not recorded) On March 31, 2014 and December 31, 2013, SABESP had contingent assets with GESP, not recorded in assets referring to the additional retirement and pension paid (Law 4,819/58), as follows: Page 38 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 March 31, 2014 December 31, 2013 Controversial amounts receivable 731,388 716,196 Undisputed amount referring to the transfer to SABESP of reservoirs at Alto Tietê system (original value) 696,283 696,283 Total 1,427,671 1,412,479 In the first quarter, there were neither relevant changes in the negotiations nor in the progress of legal proceedings. See further details and explanations about the nature of these contingent assets in Note 9 (vii) to the Financial Statements as of December 31, 2013. Page 39 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (c) U se of reservoirs - EMAE Empresa Metropolitana de Águas e Energia S.A. - EMAE plans to receive for the credit and to obtain financial compensation for the use of water from the Guarapiranga and Billings reservoirs, which SABESP uses in its operations, as well as the reimbursement of damages related to the failure to pay appropriately. The Company understands that no amounts are due for the use of these reservoirs given the grants already made . Should these reservoirs not be available for use to the Company, there could be the need to collect water in more distant places. There is a risk of not properly rendering services in the region, besides increasing water supply cost. Several lawsuits were filed by EMAE, among them a lawsuit to create an arbitration clause related to the Guarapiranga reservoir, a proceeding which had already started and another one, equally pleading for financial compensation due to SABESP’s water collect from Billings reservoir for public supply, these two lawsuits alleging that this conduct has been causing permanent and growing loss in the capacity of generating electricity of Henry Borden hydroelectric power plant with financial losses. SABESP understands that the expectation for all cases is of possible losses, and for the time being, it is not feasible to estimate the amounts involved, since they were not determined. On April 10, 2014, we issued a Notice to the Market including the information we have been discussing with EMAE about any future agreement. However, no adjustment was confirmed up to date and no agreement was executed by either party up to date (See Note 29). (d) Agreements with reduced tariffs with State and Municipal Government Entities that joined the Water Rational Use Program (PURA ). The Company has signed agreements with government entities related to the State Government and municipalities where it operates that benefit from a reduction of 25% in the tariff of water supply and sewage services when they are not in default. These agreements provide for the implementation of the rational water use program, which takes into consideration the reduction in the consumption of water . (e) Guarantees The State Government provides guarantees for some loans and financing of the Company and does not charge any fee with respect to such guarantees . (f) Personnel assignment agreement among entities related to the State Government The Company has personnel assignment agreements with entities related to the State Government, under which the expenses are fully passed on and monetarily reimbursed. From January to March 2014 and in 2013, the expenses related to personnel assigned by SABESP to other state government entities amounted to R$2,494 and R$2,761, respectively. From January to March 2014 and in 2013 , expenses related to personnel assigned by other entities to SABESP totaled R$96 and R$258, respectively. (g) Services obtained from state government entities Page 40 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 As of March 31, 2014 and December 31, 2013, SABESP had an outstanding amounts payable of R$1,692 and R$1,791, respectively, for services rendered by São Paulo State Government entities . (h) Non-operating assets As of March 31, 2014 and December 31, 2013, the Company had an amount of R$969 related to free land lent to DAEE (Water and Electricity Department). (i) SABESPREV The Company sponsors a private defined benefit pension plan, which is operated and administered by Fundação Sabesp de Seguridade Social - SABESPREV. The net actuarial liability recognized as of March 31, 2014 amounted to R$557,597 (R$546,748 in December 2013), according to Note 18 (b). (j) Compensation of Management Key Personnel Expenses related to the compensation to the members of its board of directors and officers amounted to R$853 and R$750 for the first three months of 2014 and 2013, respectively, and they refer to short-term benefits. An additional amount of R$140 and R$141, related to the Officers’ bonus program, was recorded in the first three months of 2014 and 2013, respectively . (k) Loan agreement through credit facility The Company holds interest in certain Special Purpose Entities (SPE), not holding the majority interest but with cast vote and power of veto in some issues. Therefore, these SPEs are considered for accounting purposes as jointly-owned subsidiaries. The Company entered into a loan agreement through credit facility with the SPEs Águas de Andradina S.A., Águas de Castilho S.A. Aquapolo Ambiental S.A. to finance the operations of these companies, until the loans and financing requested with financial institutions is cleared. The contracts signed on January 19, 2012 with Águas de Andradina and Águas de Castilho were settled in July 2012, according to the agreement’s provisions. On July 18, 2012, new agreements were signed with both companies, pursuant to the conditions in the table below. The agreement signed with Aquapolo Ambiental on March 30, 2012 remains with the same characteristics, according to the table below: SPE Credit limit Principal disbursed amount Interest balance Total Interest rate Maturity Águas de Andradina 3,467 1,427 366 1,793 SELIC + 3.5 % p.a. (*) Águas de Castilho 675 403 106 509 SELIC + 3.5 % p.a. (*) Aquapolo Ambiental 5,629 5,629 1,748 7,377 CDI + 1.2% p.a. 4/30/2016 Aquapolo Ambiental 19,000 19,000 4,748 23,748 CDI + 1.2% p.a. 4/30/2015 Total 28,771 26,459 6,968 33,427 Page 41 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (*) The loan agreements with SPEs Águas de Andradina and Águas de Castilho mature when funds deriving from long-term agreement with the Brazilian Development Bank – BNDES are released, when borrower will settle all and any debt deriving from current opening of loan facility. The amount disbursed is recognized in Assets under “Other Receivables” and amounts to R$1,830 for principal and R$472 for interest recognized in Current Assets and R$24,629 for principal and R$6,496 for interest in Noncurrent Assets. As of March 31, 2014, the balance of principal and interest rates of these contracts is R$33,427 (R$32,058 as of December 31, 2013). In the period between January and March 2014, financial income recognized was R$1,381 (R$585 as of March 31, 2013). (l) Se Liga na Rede (Connect to the Network Program) The State Government enacted the State Law nº 14,687/12, creating the pro-connection program, destined to financially subsidize the execution of household branches necessary to connect to the sewage collecting networks, in low income households which agreed to adhere to the program. The program expenditures are financed with 80% of funds deriving from the State Government and the remaining 20% invested by SABESP, which is also liable for the execution of works. On March 31, 2014, the program total amount was R$45,456, R$17,463 recorded in balances receivable from related parties, the amount of R$12,689 recorded in the group of intangible assets and R$15,304 reimbursed by GESP. 9 Water National Agency - ANA Refers to agreements executed within the scope of the Hydrographic Basin Depollution Program (PRODES), also known as "Treated Sewage Purchase Program". This program does not finance works or equipment, remunerates by results achieved, i.e., by effectively treated sewage. In this program, the Water National Agency (ANA) makes available funds, which are restricted to a specific current account and applied in investment funds at the Caixa Econômica Federal - Federal Savings Banks (CEF), until the fulfillment of treated sewage volume is evidenced, as well as, the reduction of polluting cargoes of each contract. On March 31, 2014, the balances of assets and liabilities were R$117,705 (December 2013 – R$107,003), and the liabilities are recorded under "Other liabilities" of noncurrent liabilities. 10 Investments The Company holds interest valued by the equity accounting in the following investees: Sesamm – Serviços de Saneamento de Mogi Mirim S/A, Águas de Andradina, Águas de Castilho, Saneaqua Mairinque, Aquapolo Ambiental and Attend Ambiental. Although SABESP has no majority shares of its investees, the shareholders’ agreement provides for the power of veto in certain management issues, indicating participating shared control (joint venture – CPC 19(R2)). See information about these companies’ activities in Note 11 to the Financial Statements as of December 31, 2013. In the quarter ended March 31, 2014, there were no relevant changes in the operations of these investees. Page 42 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 See below a summary of financial information of these investees : Company Investments Equity in the earnings of subsidiaries Interest percentage Equity Profit or loss for the period March 31, 2014 December 31, March 31, 2014 March 31, 2013 March 31, 2014 December 31, March 31, 2014 December 31, March 31, 2014 March 31, 2013 Sesamm 8,639 8,239 401 268 36% 36% 23,997 22,884 1,113 745 Águas de Andradina 1,134 1,087 47 52 30% 30% 3,779 3,622 157 173 Águas de Castilho 683 619 64 60 30% 30% 2,278 2,064 214 200 Saneaqua Mairinque 925 931 (6) 21 30% 30% 3,082 3,102 (20) 70 Attend Ambiental 2,241 2,707 (466) (232) 45% 45% 4,980 6,016 (1,036) (516) Aquapolo Ambiental 9,098 9,506 (408) (319) 49% 49% 18,567 19,400 (833) (651) Total 22,720 23,089 (368) (150) 56,683 57,088 (405) 21 Other investments 575 571 Overall total 23,295 23,660 11 Investment properties On March 31, 2014, the balances of “Investment properties” are R$54,039 (December/2013 – R$54,039). On March 31, 2014 and December 31, 2013, the market value of these properties is approximately R$327,000. Market values are valued at the end of each year . Page 43 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 12 Intangible Assets (a) Equity balances March 31, 2014 December 31, 2013 Accumulated Accumulated Cost amortization Net Cost amortization Net Intangible right arising from: Agreements – equity value 8,435,141 (1,516,007) 6,919,134 8,578,886 (1,499,096) 7,079,790 Concession agreements – economic value 1,552,883 (356,270) 1,196,613 1,529,096 (342,950) 1,186,146 Program contracts 6,816,270 (1,896,995) 4,919,275 6,473,507 (1,804,940) 4,668,567 Program contracts – commitments 808,662 (85,545) 723,117 693,029 (79,709) 613,320 Services contract – São Paulo 11,742,606 (1,539,818) 10,202,788 11,555,381 (1,430,778) 10,124,603 Software licenses 243,410 (32,580) 210,830 209,156 (35,351) 173,805 Total 29,598,972 (5,427,215) 24,171,757 29,039,055 (5,192,824) 23,846,231 (b) Changes December 31, 2013 Additions Contract renewal Provision for write-off Transfer to property and equipment Write-offs and disposals Amortization March 31, 2014 Intangible assets arising from: Agreements – equity value 7,079,790 67,488 (110,176) (22,119) (37,324) (33) (58,492) 6,919,134 Concession agreements – economic value 1,186,146 23,796 - (49) 5 - (13,285) 1,196,613 Program contracts 4,668,567 198,961 110,176 (4,506) 509 (42) (54,390) 4,919,275 Program contracts – commitments 613,320 115,633 - (5,836) 723,117 Services contract – São Paulo 10,124,603 206,283 - (18,603) 15 (180) (109,330) 10,202,788 Software licenses 173,805 49,917 - (12,892) 210,830 Total 23,846,231 662,078 - (45,277) (36,795) (255) (254,225) 24,171,757 In the first quarter of 2014, the Company renewed program contracts with municipalities of Itapevi, Jaborandi, Lucélia, Parapuã, Piedade and Rosana, and signed a program contract with the municipality of Diadema, all of them for a 30-year term. Page 44 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (c) Construction services From January to March 2014 Water supply Sewage services Total Construction revenue 218,101 313,126 531,227 Construction costs incurred 214,138 306,334 520,472 Margin 3,963 6,792 10,755 From January to March 2013 Water supply Sewage services Total Construction revenue 215,686 279,923 495,609 Construction costs incurred 208,518 277,444 485,962 Margin 7,168 2,479 9,647 (d) General information During the period ended March 31, 2014 there were no relevant changes in the criteria to account for intangible assets and types of contracts. See further information in Note 13 (d) to the Financial Statements as of December 31, 2013. The Company has obligations recorded in “Program Contracts – Commitments” in current liabilities in the amount of R $145,428 and R$77,360 on March 31, 2014 and December 31, 2013, respectively) and noncurrent liabilities (in the amount of R$ 133,030 and R$88,678 on March 31, 2014 and December 31, 2013, respectively. (e) Disposals of intangible underlying assets In the first quarter of 2014 and in 2013, the Company wrote-off intangible underlying assets items totaling R$255 and R$427 , respectively due to obsolescence, theft, misplacements, unproductive wells and projects considered economically unfeasible. The Company accrued write-offs in the first quarter of 2014 totaling R$45,277, as per chart below: Page 45 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Description Amount Ongoing works and projects 31,426 Write-off of hydrometers 11,658 Other 2,193 Total 45,277 (f) Capitalization of interest and other financial charges In the first quarter of 2014, the Company capitalized interest and inflation adjustment, including related foreign currency exchange effects, in concession intangible assets totaling R$ 38,148 with an average rate of % (R$ 57,659 in the first quarter of 2013, with an average rate of %), during the period in which assets were recorded as works in progress. (g) Construction margin The Company acts as a primary responsible to construct and install the infrastructure related to the concession, using own efforts or hiring outsourcing services, receiving the risks and benefits. As a consequence, the Company recognizes revenue from construction service corresponding to the cost of construction increased by margin. Generally, the constructions related to the concessions are performed by third parties, in such case, the margin of the Company is lower, normally, to cover eventual administration costs, and the responsibility of the primary risk. On March 31, 2014 and 2013 the margin was 2.3%. Construction margin for the first quarter of 2014 and 2013 was R$10,755 and R$9,647, respectively. (h) Expropriations As a result of the construction of priority projects related to water and sewage systems, the Company was required to expropriate or establish rights of way in third-parties' properties, and the owners of these properties will be compensated either amicably or through courts . The assets received as a result of expropriations are recorded as concession intangible assets after the transaction is completed. In the first quarter of 2014 and 2013, the total amount related to expropriations was R$3,968 and R$3,832, respectively. Page 46 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (i) Public-Private-Partnership (PPP) Alto Tietê Production System The Company and the special purpose entity CAB-Sistema Produtor Alto Tietê S/A, formed by Galvão Engenharia S.A. and Companhia Águas do Brasil – Cab Ambiental, signed in June 2008 the contract of public-private-partnership of Alto Tietê production system . The contract last 15 years which purpose is to expand the capacity of treated water of Taiaçupeba from 10 thousand to 15 thousand of liters per second, whose operation began in October 2011 . As of March 31, 2014 and December 31, 2013, the amounts recognized as intangible asset related to PPP were R$417,485 and R$415,619, respectively . In relation to the obligations assumed by the Company on March 31, 2014 and December 31, 2013, the balances in current liabilities were R$20,644 and R$20,241 and under noncurrent liabilities were R$324,671 and R$322,267, respectively. São Lourenço Production System SABESP and the special purpose entity CAB-Sistema Produtor São Lourenço S/A composed of Construções e Comércio Camargo Corrêa S/A and Construtora Andrade Gutierrez S/A, in August 2013 signed the Public-Private Partnership agreements of São Lourenço Production System. The services agreement has 25-year term, aiming the rendering of dehydration, drying and sludge final disposal, maintenance services and works of São Lourenço Production System, and the estimated amount of R$6.0 billion, and works started on April 10, 2014. (j) Works in progress The amount of R$5,436 million is recorded as intangible assets from works in progress on March 31, 2014 (R$6,498 million in December 2013), and most works are located in the following municipalities: Page 47 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 March 31, 2014 December 31, 2013 São Paulo 3,307 3,201 Praia Grande 232 294 Peruíbe 261 267 Itanhaém 221 215 Guarujá 200 196 Other 1,215 2,325 Total 5,436 6,498 (k) Amortization of intangible assets The amortization average rate totaled 3.9% and 4.0% on March 31, 2014 and 2013, respectively. (l) Software license of use The software license of use is capitalized based on the costs incurred to acquire software and make them ready for use. In the first quarter of 2013, the Company started to implement an integrated business management solution (ERP system), where administrative/financial module is expected to have its go live for July 1, 2014 and the commercial module for March 1, 2015. Page 48 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 13 Property, Plant and Equipment (a) Equity balances March 31, 2014 December 31, 2013 Accumulated Accumulated C ost depreciation Net C ost depreciation Net Land 88,332 - 88,332 88,332 - 88,332 Buildings 55,150 (30,780) 24,370 54,187 (30,233) 23,954 Equipment 244,015 (134,641) 109,374 202,498 (130,665) 71,833 Transportation equipment 14,227 (5,876) 8,351 13,856 (5,961) 7,895 Furniture, fixtures and equipment 17,256 (10,216) 7,040 17,060 (10,239) 6,821 Other 690 (543) 147 1,201 (540) 661 419,670 (182,056) 237,614 377,134 (177,638) 199,496 (b) Changes December 31, 2013 Additions Transfer of intangible assets Write-offs and disposals Depreciation March 31, 2014 Land 88,332 - 88,332 Buildings 23,954 - 737 - (321) 24,370 Equipment 71,833 5,764 37,120 (99) (5,244) 109,374 Transportation equipment 7,895 1,216 (489) - (271) 8,351 Furniture, fixtures and equipment 6,821 435 (5) (16) (195) 7,040 Other 661 56 (568) - (2) 147 199,496 7,471 36,795 (115) (6,033) 237,614 (c) Depreciation The Company annually revises the depreciation rates of: buildings - 2%; equipment- 10%; transportation equipment - 10% and furniture, fixture and equipment - 6.7%. Lands are not depreciated . The depreciation average rate was 10.9% and 10.8%, on March 31, 2014 and 2013, respectively. Page 49 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 14 Loans and Financing Loans and financing outstanding balance March 31, 2014 December 31, 2013 Financial institution Current Noncurrent Total Current Noncurrent Total DOMESTIC CURRENCY Banco do Brasil - - - 100,497 - 100,497 10 th issue debentures 37,170 216,180 253,350 37,171 220,109 257,280 11 th issue debentures - 12 th issue debentures 34,091 465,317 499,408 22,727 476,702 499,429 14 th issue debentures 36,514 253,591 290,105 20,079 269,862 289,941 15 th issue debentures 94,819 738,117 832,936 - 820,887 820,887 16 th issue debentures - 499,472 499,472 - 499,434 499,434 17 th issue debentures - 1,041,494 1,041,494 - 1,027,925 1,027,925 18 th issue debentures - 162,731 162,731 - 160,859 160,859 Brazilian Federal Savings Bank 75,291 991,281 1,066,572 83,267 959,853 1,043,120 Brazilian Development Bank - BNDES BAIXADA SANTISTA 16,309 77,469 93,778 16,309 81,546 97,855 Brazilian Development Bank - BNDES PAC 10,411 85,890 96,301 9,370 79,644 89,014 Brazilian Development Bank - BNDES PAC II 9751 3,319 29,631 32,950 2,308 29,192 31,500 Brazilian Development Bank - BNDES PAC II 9752 - 20,400 20,400 - 20,400 20,400 Brazilian Development Bank - BNDES ONDA LIMPA 19,230 192,020 211,250 19,230 196,821 216,051 Brazilian Development Bank - BNDES TIETE III - 98,408 98,408 - 98,404 98,404 Leasing 7,978 398,870 406,848 - 382,492 382,492 Others 516 2,301 2,817 498 2,431 2,929 Interest and charges 57,911 - 57,911 113,504 - 113,504 TOTAL IN DOMESTIC CURRENCY 393,559 5,273,172 5,666,731 424,960 5,326,561 5,751,521 Page 50 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Loans and financing outstanding balance March 31, 2014 December 31, 2013 Financial institution Current Noncurrent Total Current Noncurrent Total FOREIGN CURRENCY Inter-American Development Bank - IDB 713 - US$100,390 thousand ( US$100,391 thousand in December 2013) 56,796 170,388 227,184 58,794 176,382 235,176 Inter-American Development Bank - IDB 896 - US$8,333 thousand (US$8,333 thousand in December 2013) 6,286 12,572 18,858 6,507 13,014 19,521 Inter-American Development Bank - IDB 1212 - US$118,198 thousand (US$123,337 thousand in December 2013) 23,259 244,223 267,482 24,077 264,854 288,931 Inter-American Development Bank - IDB 2202 - US$266,227 thousand (US$243,687 thousand in December 2013) - 595,068 595,068 - 564,443 564,443 International Bank for Reconstruction and Development -IBRD - US$43,573 thousand (US$37,335 thousand in December 2013) - 98,225 98,225 - 87,077 87,077 Eurobonds - US$140,000 thousand (US$140,000 thousand in December 2013) - 316,524 316,524 - 327,640 327,640 Eurobonds - US$350,000 thousand (US$350,000 thousand in December 2013) - 786,012 786,012 - 813,650 813,650 JICA 15 ¥ 17,862,665 thousand ( ¥ 18,438,880 thousand in December 2013) 25,318 367,125 392,443 25,733 386,007 411,740 JICA 18 - ¥ 16,060,480 thousand (¥ 16,578,560 thousand in December 2013) 22,764 329,761 352,525 23,137 346,733 369,870 JICA 17 - ¥ 606,790 thousand (¥ 450,484 thousand in December 2013) - 12,980 12,980 - 9,704 9,704 JICA 19 - ¥ 9,170,890 thousand (¥ 6,036,325 thousand in December 2013) - 200,395 200,395 - 134,010 134,010 BID 1983AB - US$178,173 thousand (US$178,173 thousand in December 2013) 54,181 346,847 401,028 56,087 359,059 415,146 Interest and charges 38,491 - 38,491 21,645 - 21,645 TOTAL IN FOREIGN CURRENCY 227,095 3,480,120 3,707,215 215,980 3,482,573 3,698,553 TOTAL LOANS AND FINANCING 620,654 8,753,292 9,373,946 640,940 8,809,134 9,450,074 Quote on March 31, 2014 US$2.2630; ¥ 0.021970 (US$2.3426; ¥ 0.022330 on December 31, 2013) On March 31, 2014, the Company did not record balances of loans and financing raised in 2013 to mature within 12 months. Page 51 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 GUARANTEES MATURITY ANNUAL INTEREST RATES FOREIGN EXCHANGE ADJUSTMENT DOMESTIC CURRENCY Banco do Brasil SÃO PAULO STATE GOVERNMENT AND OWN FUNDS 2014 8.50% TR 10 th issue debentures OWN FUNDS 2020 TJLP +1.92% (series 1 and 3) and 9.53% (series 2) IPCA (series 2) 12 th issue debentures OWN FUNDS 2025 TR + 9.5% 14 th issue debentures OWN FUNDS 2022 TJLP +1.92% (series 1 and 3) and 9.19% (series 2) IPCA (series 2) 15 th issue debentures OWN FUNDS 2019 CDI + 0.99% (series 1) and 6.2% (series 2) IPCA (series 2) 16 th issue debentures OWN FUNDS 2015 CDI + 0.30% to 0.70% 17 th issue debentures OWN FUNDS 2023 CDI +0.75 ( series 1 ) and 4.5% ( series 2 ) and+4.75% (s eries 3) IPCA (series 2 and 3 18 th issue debentures OWN FUNDS 2024 TJLP + 1.92 % ( series 1 and 3 )and 8;25% ( series 2 ) IPCA (series 2) Brazilian Federal Savings Bank OWN FUNDS 2013/2032 6.8% (weighted) TR Brazilian Development Bank - BNDES BAIXADA SANTISTA OWN FUNDS 2019 2.5% + TJLP Brazilian Development Bank - BNDES PAC OWN FUNDS 2023 2.15% + TJLP Brazilian Development Bank - BNDES PAC II 9751 OWN FUNDS 2027 1.72%+TJLP Brazilian Development Bank - BNDES PAC II 9752 OWN FUNDS 2027 1.72%+TJLP Brazilian Development Bank - BNDES ONDA LIMPA OWN FUNDS 2025 1.92% + TJLP Brazilian Development Bank - BNDES TIETE III OWN FUNDS 2025 1.66% + TJLP Leasing OWN FUNDS 2035 7.73% to 10.12% IPC Others OWN FUNDS 2018/2025 12% TR Page 52 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 GUARANTEES MATURITY ANNUAL INTEREST FOREIGN EXCHANGE ADJUSTMENT FOREIGN CURRENCY Inter-American Development Bank - IDB 713 FEDERAL GOVERNMENT 2016 2.68% US$ Inter-American Development Bank - IDB 896 FEDERAL GOVERNMENT 2017 3.00% US$ Inter-American Development Bank - IDB 1212 FEDERAL GOVERNMENT 2025 2.51% US$ Inter-American Development Bank - IDB 2202 FEDERAL GOVERNMENT 2035 1.16% US$ International Bank for Reconstruction and Development - IBRD FEDERAL GOVERNMENT 2034 0.45% US$ Eurobonds - 2016 7.50% US$ Eurobonds - 2020 6.25% US$ JICA 15 FEDERAL GOVERNMENT 2029 1.8% and 2.5% Yen JICA 18 FEDERAL GOVERNMENT 2029 1.8% and 2.5% Yen JICA 17 FEDERAL GOVERNMENT 2035 1.2% and 0.01% Yen JICA 19 FEDERAL GOVERNMENT 2037 1.7% and 0.01% Yen BID 1983AB - 2023 2.49% to 2.99% US$ Page 53 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (i) Payment schedule – accounting balances 2020 to 2037 TOTAL IN DOMESTIC CURRENCY Debentures 72,240 713,725 356,003 376,908 557,175 624,810 878,635 3,579,496 Brazilian Federal Savings Bank 58,218 64,730 64,685 67,841 71,646 75,015 664,437 1,066,572 BNDES 36,952 50,669 57,300 59,355 59,355 59,356 230,100 553,087 Leasing 9,721 14,800 15,560 16,385 17,280 18,252 314,850 406,848 Other 380 562 634 714 527 - - 2,817 Interest and other charges 48,258 9,653 - 57,911 TOTAL IN DOMESTIC CURRENCY IN FOREIGN CURRENCY IDB 74,712 86,341 86,341 111,764 54,968 54,968 639,498 1,108,592 IBRD - 3,287 94,938 98,225 Eurobonds - - 316,524 - - - 786,012 1,102,536 JICA 24,042 48,083 48,083 48,444 48,804 59,695 681,192 958,343 IDB 1983AB 54,181 54,181 54,181 54,181 53,838 40,038 90,428 401,028 Interests and other charges 38,491 - 38,491 TOTAL IN FOREIGN CURRENCY Overall Total Page 54 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (i) Main events in the quarter On March 5, 2014, SABESP paid the last installment of the agreement entered into with Banco do Brasil. (ii) Covenants Some loan and financial agreements have clauses related to meeting certain financial ratios with quarterly or yearly evidence. These covenants are the same disclosed in Note 15 to the Annual Financial Statements as of December 31, 2013. On March 31, 2014, the Company had met all the requirements set forth by its loan and financing agreement. (a) Leasing The Company has lease agreements signed as Financial Lease. During the construction period, works are capitalized to intangible assets in progress and the lease amount is recorded at the same proportion. Works are estimated to be concluded in 2014 and 2015 . After startup, the lease payment period starts (240 monthly installments), whose amount is periodically restated by contracted price index . On August 31, 2013, the operation of SES Campo Limpo Paulista and Várzea Paulista started and the corresponding amount for March 31, 2014 and December 31, 2013 is R$142,940 and R$144,384, respectively. On March 22, 2014, ETE Campos do Jordão started operations and the corresponding amount on March 31, 2014 is R$135,835. (b) Loans and financing contracted and not yet used SABESP in order to comply with its Capex plan relies on a fund-raising plan. Financing resources contracted have specific purposes, which have been released for the execution of their respective investments, according to the progress of the works. Agent March 31, 2014 (in millions of reais (*)) Brazilian Federal Savings Bank 2,219 Japan International Cooperation Agency – JICA 659 Inter-American Development Bank – BID 755 Brazilian Development Bank – BNDES 2,012 International Bank for Reconstruction and Development - IBRD 128 Others 47 TOTAL (*)closing quote of 3/31/2014. (US$1.00 R$2.2630; ¥ 1.00 R$0.021970). Page 55 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 15 Taxes Payable (a) Current assets March 31, 2014 December 31, 2013 Recoverable taxes Income tax and social contribution 6,423 79,548 Withholding income tax (IRRF) on financial investments 6,969 2,437 Other federal taxes 3,947 4,764 Other municipal taxes 502 656 Total recoverable taxes 17,841 87,405 The decrease in “Recoverable Taxes” is mainly due to the accounting offset of the recoverable balance of income tax and social contribution recoverable in 2013. (b) Current liabilities Taxes and contributions payable March 31, 2014 December 31, 2013 Cofins and Pasep 6,572 21,797 Income tax and social contribution 4,611 - INSS (Social Security contribution) 30,599 30,822 IRRF (withholding income tax) 1,240 39,330 Other 23,873 23,433 Total 66,895 115,382 The decrease in taxes payable of current liabilities mainly derives from the payment of withholding income tax over interest on shareholders’ equity in 2013 and Cofins and Pasep recoverable from January and February 2014. Page 56 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 16 Deferred Taxes and Contributions (a) Equity balances March 31, 2014 December 31, 2013 Deferred income tax assets Provisions 483,905 506,568 Pension obligations – G0 (1) 85,271 85,271 Pension obligations – G1 218,876 215,187 Actuarial gain/loss –G1 Plan (32,405) (32,405) Donations of underlying assets on concession agreements 44,036 43,901 Allowance for loan losses 187,688 172,482 Other 109,229 87,266 Total deferred tax assets 1,096,600 1,078,270 Deferred income tax liabilities Temporary difference on concession intangible assets (587,384) (595,285) Capitalization of borrowing costs (205,175) (200,343) Profit on supply to governmental entities (85,077) (81,711) Other (90,655) (86,901) Total deferred tax liabilities (968,291) (964,240) Deferred tax asset, net 128,309 114,030 Refers to the installment of R$250,798 from accounts receivable adjustment (GESP), which was accrued as loss in previous years . Page 57 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (b) Changes December 31, 2013 Net Variation in Profit or Loss March 31, 2014 Deferred income tax assets Provisions 506,568 (22,663) 483,905 Pension obligations – G0 85,271 - 85,271 Pension obligations – G1 215,187 3,689 218,876 Actuarial gain/loss –G1 (32,405) - (32,405) Donations of underlying assets on concession agreements 43,901 135 44,036 Credit losses 172,482 15,206 187,688 Other 87,266 21,963 109,229 Total 1,078,270 18,330 1,096,600 Deferred income tax liabilities Temporary difference on concession intangible assets (595,285) 7,901 (587,384) Capitalization of borrowing costs (200,343) (4,832) (205,175) Profit on supply to governmental entities (81,711) (3,366) (85,077) Other (86,901) (3,754) (90,655) Total (964,240) (4,051) (968,291) Deferred tax asset, net 114,030 14,279 128,309 Page 58 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 December 31, Net Variation in Profit or Loss March 31, Deferred tax assets Provisions 512,107 29,211 541,318 Pension obligations – G0 85,271 - 85,271 Pension obligations - G1 193,125 6,358 199,483 Actuarial gains(losses)– G1 9,405 - 9,405 Donations of underlying assets on concession agreements 41,312 (399) 40,913 Credit losses 162,670 5,191 167,861 Other 97,425 (13,025) 84,400 Total 1,101,315 27,336 1,128,651 Deferred tax liabilities Temporary difference on intangible asset concession (650,093) 27,567 (622,526) Capitalization of borrowing costs (158,298) (26,384) (184,682) Profit on supply to governmental entities (77,827) (3,320) (81,147) Other (69,795) (3,907) (73,702) Total (956,013) (6,044) (962,057) Deferred tax assets, net 145,302 21,292 166,594 Page 59 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (c) Reconciliation of the effective tax rate The amounts recorded as income and social contribution tax expenses in the financial statements are reconciled to the statutory rates, as shown below : 1Q14 1Q13 Profit before income taxes 740,024 762,450 Statutory rate 34% 34% Estimated expenses at statutory rate (251,608) (259,233) Permanent difference Provision Law 4,819/58 (i) (12,716) (9,341) Donations (2,172) (1,059) Other differences 4,058 3,384 Income tax and social contribution (262,438) (266,249) Current income tax and social contribution (276,717) (287,541) Deferred income tax and social contribution 14,279 21,292 Effective rate 36% 35% (i) Permanent difference related to the provision for actuarial liability (Note 18 (b) (iii)). (d) Transition Tax Regime (RTT) For the purposes of calculating the income tax and the social contribution related to 2010 and 2009, the Company opted to adopt the Transition Tax Regime (RTT), which allow eliminate the accounting effects of the Law 11,638/07 and the Provisional Measure 449/08, converted into Law No. 11,941/2009, by the registers in the fiscal books – LALUR and auxiliary controls, without any modification in the bookkeeping . The Company has been adopting the same tax practices since 2008, as RTT started to be mandatory. (e) Provisional Measure 627/2013 On November 11, 2013, the Provisional Measure 627 was issued, amending the federal tax laws on the Corporate Income Tax (IRPJ), Social Contribution on Net Income (CSLL), PIS/PASEP Contribution and Contribution of Social Security Financing (Cofins). This Provisional Measure revokes the Transitory Tax Regime (RTT), enacted by Law 11941/09 and also provides for the taxation of legal entity domiciled in Brazil, referring to the equity addition deriving from the profit sharing earned abroad by subsidiaries and associated companies and profit earned by individual residing in Brazil by means of foreign subsidiary. This provisional measure was converted into Law 12,973 on May 13, 2014, see Note 29(h) . Page 60 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 17 Provisions (a) Lawsuits with probable likelihood of loss (i) Equity balances The Company is party to a number of claims and legal proceedings arising in the normal course of business, including civil, tax, labor and environmental matters. Management, recognized provisions at an amount considered sufficient to cover probable losses. These provisions, net of escrow deposits based on the legal right to offset, are as follows: Provisions Escrow deposits March 31, 2014 Provisions Escrow deposits December 31, 2013 Customer claims (i) 634,741 (118,598) 516,143 621,999 (110,384) 511,615 Supplier claims (ii) 264,868 (194,618) 70,250 340,100 (183,606) 156,494 Other civil claims (iii) 121,695 (12,205) 109,490 129,400 (11,965) 117,435 Tax claims (iv) 54,138 (1,995) 52,143 59,659 (1,956) 57,703 Labor claims (v) 157,297 (1,646) 155,651 156,060 (1,614) 154,446 Environmental claims (vi) 190,511 - 190,511 182,689 - 182,689 Total 1,423,250 (329,062) 1,094,188 1,489,907 (309,525) 1,180,382 Current 531,231 - 531,231 631,374 - 631,374 Noncurrent 892,019 (329,062) 562,957 858,533 (309,525) 549,008 (ii) Changes December 31, 2013 Additional provisions Interest and inflation adjustment Amounts from provision Amounts not used (reversal) March 31, 2014 Customer claims (i) 621,999 14,465 27,499 (14,212) (15,010) 634,741 Supplier claims (ii) 340,100 338 5,545 (58,318) (22,797) 264,868 Other civil claims (iii) 129,400 5,814 6,166 (4,735) (14,950) 121,695 Tax claims (iv) 59,659 321 2,074 (18) (7,898) 54,138 Labor claims (v) 156,060 17,270 4,656 (15,320) (5,369) 157,297 Environmental claims (vi) - (2,404) Subtotal 1,489,907 43,230 51,144 (92,603) (68,428) 1,423,250 Escrow deposits - Total (b) Lawsuits with possible likelihood of loss The Company is party to lawsuits and administrative proceedings relating to environmental, tax, civil and labor claims, which are assessed by Management whose chances of loss are possible and are not recorded. Liability contingencies classified as possible loss represent the amount of approximately R$3,436,700 on March 31, 2014 (R$3,244,500 in December 2013). Page 61 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (c) Explanation on the nature of main classes of lawsuits (i) Customer claims Approximately 1,370 lawsuits were filed by commercial customers, which claim that their tariffs should correspond to other consumer categories, and 720 lawsuits which claim a reduction in the sewage tariff due to losses in the system, consequently requesting the refund of amounts charged by the Company. The Company was granted both favorable and unfavorable final decisions at several court levels and recognized provisions when the chances of losses are probable. The R$4,528 increase in the lawsuits classified as probable loss (net of escrow deposits) is related to new lawsuits filed and interest rates, fees and updates of lawsuits in progress, partially offset by payments made in the year and revisions of expectations caused by favorable decisions during 2014. (ii) Supplier claims Suppliers’ claims include lawsuits filed by some suppliers alleging underpayment of monetary restatements, withholding of amounts related to the understated inflation rates deriving from Real economic plan, and the economic and financial imbalance of the agreements. These lawsuits are in progress at different courts and a provision is recognized when the chances of losses are probable. The R$86,244 decrease in lawsuits whose likelihood of loss is considered probable (net of escrow deposits) is mainly related payments made during 2014. (iii) Other civil claims These mainly refer to indemnities for property damage, pain and suffering, and loss of profits allegedly caused to third parties, filed at different court levels, dully accrued when classified as probable losses. The R$7,945 decrease in lawsuits with probable chances of loss (net of escrow deposits) was mainly due to shelving of several lawsuits and revisions of expectations caused by favorable decisions to the Company during 2014. (iv) Tax claims Tax claims refers mainly to issues related to tax collections challenged due to differences in the interpretation of legislation by the Company's management, accrued when classified as probable loss. The decrease of R$5,560 in lawsuits with expectation of probable losses (net of escrow deposits) was mainly due to favorable decisions to the Company. (v) Labor claims The Company is a party to labor lawsuits, involving issues such as overtime, shift schedule, health hazard premium and hazardous duty premium, prior notice, change of function, salary equalization, and other. Part of the amount involved is in provisional or final execution at various court levels, and thus is classified as of probable or possible loss. The Company recognized a provision for claims which likelihood of loss is considered probable. The R$1,205 increase in lawsuits with probable chances of losses (net of escrow deposits) is related to new lawsuits filed and interest rates, fees and updates of lawsuits in progress. (vi) Environmental claims Environmental claims refer to several administrative proceedings and lawsuits filed by government entities, including Companhia de Tecnologia de Saneamento Ambiental – Cetesb, Public Prosecution Office of the State of São Paulo and others, that aim affirmative and negative covenants and penalty is estimated due to failure to comply in addition to the imposition of indemnity due to environmental damages allegedly caused by the Company. The amounts accrued represent the best estimate of the Company at this moment, however, may differ from the amount to be disbursed as indemnity to alleged damages, in view of the current stage of referred proceedings. The R$7,822 increase in lawsuits with expectation of probable losses (net of escrow deposits) is mainly related to the complementary estimates of lawsuits and agreements in progress . Page 62 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 18 Employee Benefits (a) Health benefit plan The health benefit plan is managed by Fundação Sabesp de Seguridade Social - SABESPREV and consists of optional, free choice, health plans sponsored by contributions of SABESP and the active participants, as follows : . Company : 7.4 % on average, of gross payroll ; . Participating employees - 3.21% of base salary and premiums, equivalent to 2.2% of payroll, on average . (b) Pension plan benefits Amounts recorded in the statement of financial position Funded plan – G1 Pension plan liabilities on December 31, 2013 546,748 Expenses recognized in 2014 16,091 Payments made in 2014 (5,242) Pension plan liabilities on March 31, 2014 (i) Unfunded plan – G0 Pension plan liabilities on December 31, 2013 1,780,268 Expenses recognized in 2014 56,233 Payments made in 2014 (33,687) Pension plan liabilities on March 31, 2014 (iii) Total (i) Plan G1 The Company sponsors a defined benefit pension plan for its employees ("Plan G1"), which is managed by Fundação SABESP de Seguridade Social – SABESPREV, the defined benefit plan is sponsored by similar contributions established in a plan of subsidy of actuarial study of SABESPREV, as follows : · 1.16% of the portion of the salary of participation up to 20 salaries; and · 9.88% of the surplus, if any, of the portion of the salary of participation over 20 salaries. As of March 31, 2014, SABESP had a net actuarial liability of R$557,597 (R$546,748 in December 2013) representing the difference between the present value of the Company's defined benefit obligations to the participating employees, retired employees, and pensioners; the fair value of the related assets . (ii) Private pension plan benefits – Defined contribution On March 31, 2014, Sabesprev Mais plan, based on defined contribution, had 5,263 (5,267 in December 2013) active and assisted participants. Page 63 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 With respect to the Sabesprev Mais plan, the contributions from the sponsor represent 100% over the total basic contribution from the participants . On March 31, 2014, the commitment to all participants who migrated to the Sabesprev Mais plan amounted to R$10,261 (R$10,613 in December 2013 ) referred to active participants. (iii) Plan G0 Pursuant to Law 4,819/58, employees who started services prior to May 1974 and were retired as an employee of the Company acquired a legal right to receive supplemental pension payments, which rights are referred as "Plan G0". The Company pays these supplemental benefits on behalf of the State Government and makes claims for reimbursements from the State Government, which are recorded as accounts receivable from shareholder, limited to the amounts considered virtually certain that will be reimbursed by the State Government. As of March 31, 2014, the Company recorded a defined benefit obligation for Plan G0 of R$1,802,814 (R$1,780,268 in December 2013). (c) Profit sharing The Company recorded as reference to the 2014 Profit Sharing Program the amount corresponding to one-month salary for each employee, depending on the establishment goals. From January to March 2014 and 2013, R$17,212 and R$15,674, respectively were accrued. 19 Services payable The services account records the balances payable, mainly from services received from third parties, such as supply of electric power, reading of hydrometers and delivery of water and sewage bills, cleaning, surveillance and security services, collection, legal counsel services, audit, marketing and advertising and consulting services, among others. This account also records the amounts payable from the percentage in the revenues of São Paulo local government. The balances on March 31, 2014 and December 31, 2013 were R$423,784 and R$323,208, respectively. 20 Equity (a) Authorized capital The Company is authorized to increase capital by up to R$10,000,000 (R$10,000,000 in December 2013), based on a Board of Directors' resolution, after submission to the Fiscal Council . In the event of capital increase, issue of convertible debentures and/or warrants by means of private subscription, shareholders will have preemptive right in the proportion of number of shares held, pursuant to Article 171 of Law 6.404/76. Page 64 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (b) Subscribed and paid-in capital Subscribed and paid-in capital is represented by 683,509,869 registered, book-entry common shares without par value as of March 31, 2014 (683,509,869 in December 2013) held as follows : March 31, 2014 December 31, 2013 Number of shares % Number of shares % State Department of Finance 343,524,258 50.26% 343,524,258 50.26% Brazil Clearing and Depository Corporation - CBLC 161,090,475 23.57% 174,076,755 25.47% The Bank Of New York ADR Department (equivalent in shares) (*) 178,286,202 26.08% 165,291,202 24.18% Other 608,934 0.09% 617,654 0.09% 683,509,869 100.00% 683,509,869 100.00% ( *) Each ADR corresponds to 1 share. The following was approved at the Annual and Extraordinary Shareholders’ Meetings held on April 30, 2014: · the distribution of dividends as interest on shareholders’ equity amounting to R$537,465; · the capital increase from R$6,203,688 to R$10,000,000, due to the capitalization of part of profit reserve and total capital reserve , totaling R$3,672,057 and R$124,255, respectively; and, · regardless of Bylaws amendment, the capital stock may be increased up to the maximum limit of R$15,000,000, by means of the Board of Directors’ resolution and previously hearing the fiscal council. Further information about equity, such as shareholder’ compensation, dividends and purpose of reserves, can be found in Note 21 to the Annual Financial Statements as of December 31, 2013. 21 Earnings per Share Basic and diluted Basic earnings per share is calculated by dividing the income attributable to the Company’s shareholders by the weighted average number of outstanding common shares during the year. The Company does not have potentially dilutive common shares outstanding or debts convertible into common shares. Accordingly, basic and diluted earnings per share are equal . 1Q14 1Q13 Income attributable to the Company’s shareholders 477,586 496,201 Weighted average number of common shares issued 683,509,869 683,509,869 (*) Basic and diluted earnings per share ( reais per share) 0.69873 0.72596 (*) Amount restated due to the split occurred on April, 22, 2013. Page 65 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 22 Business segment information Management, comprised by the Board of Directors and the Board of Executive Officers, has determined the operating segments used to make strategic decisions, as water supply and sewage services. Result 1Q14 Water Sewage Reconciliation to the financial statements Balance as per financial statements Gross operating income from external customers 1,340,077 1,104,354 531,227 2,975,658 Gross sales deductions (100,723) (83,005) - (183,728) Net operating income from external customers 1,239,354 1,021,349 531,227 2,791,930 Costs, selling and administrative expenses ( ) (585,775) (520,472) (2,035,988) Income from operations before other operating expenses, net and equity accounting 309,613 435,574 10,755 755,942 Other operating income (expenses), net (43,069) Equity accounting (368) Financial result, net 27,519 Income from operations before taxes 740,024 Depreciation and amortization 145,136 115,122 - 260,258 Page 66 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 1Q13 Water Sewage Reconciliation to the financial statements Balance as per financial statements Gross operating income from external customers 1,285,902 1,032,945 495,609 2,814,456 Gross sales deductions (93,947) (75,466) - (169,413) Net operating income from external customers 1,191,955 957,479 495,609 2,645,043 Costs, selling and administrative expenses (888,964) (543,661) (485,962) (1,918,587) Income from operations before other operating expenses, net and equity accounting 302,991 413,818 9,647 726,456 Other operating income (expenses), net 8,835 Equity accounting (150) Financial result, net 27,309 Income from operations before taxes 762,450 Depreciation and amortization 105,253 89,912 - 195,165 Explanation on the reconciliation items for the Financial Statements: the impacts on gross operating income and in costs are as follows: 1Q14 1Q13 Gross revenue from construction recognized under ICPC 1 (R1) (a) 531,227 495,609 Construction costs recognized under ICPC 1 (R1) (a) 520,472 485,962 Construction margin 10,755 9,647 (a) Revenue from concession construction contracts is recognized in accordance with CPC 17 (R1), C onstruction Contracts (IAS 11), using the percentage-of-completion method . See Note 12 (c) and (g). 23 Operating Revenue (a) Revenue from water and sewage services: 1Q14 1Q13 Metropolitan region of São Paulo 1,729,248 1,688,016 Regional Systems (i) 715,183 630,831 Total (ii) 2,444,431 2,318,847 Page 67 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (i) Including the municipalities operated in inland and at the coast of the State of São Paulo. (ii) Revenue from water and sewage services increased by 5.4% in the first quarter of 2014 year-on-year. The billed volume was up 5.2% as of March 31, 2014. The 2.35% tariff repositioning was applied as of April 2013 and the 3.1% tariff adjustment as of December 2013. (b) Reconciliation between gross operating income and net operating income: 1Q14 1Q13 Revenue from water and sewage services 2,444,431 2,318,847 Construction revenue (Note 12 (c)) 531,227 495,609 Sales tax (183,728) (169,413) Net revenues 2,791,930 2,645,043 24 Operating Costs and Expenses 1Q14 1Q13 Operating costs Salaries and payroll charges 344,299 318,734 Pension obligations 11,769 15,402 Construction costs (Note 12 (c)) 520,472 485,962 General supplies 44,950 40,576 Treatment supplies 69,654 64,876 Outsourced services 200,473 163,730 Electricity 139,690 144,387 General expenses 107,980 116,351 Depreciation and amortization 239,430 186,848 1,678,717 1,536,866 Selling expenses Salaries and payroll charges 54,872 51,486 Pension obligations 1,553 2,601 General supplies 1,099 2,119 Outsourced services 62,129 26,426 Electricity 166 172 General expenses 19,286 18,361 Depreciation and amortization 2,799 2,718 Allowance for doubtful accounts, net of recoveries (Note 7 (c)) 14,693 37,401 156,597 141,284 Administrative expenses Salaries and payroll charges 42,137 41,854 Pension plan 42,108 31,739 General supplies 1,048 1,584 Outsourced services 52,058 38,595 Electricity 162 268 General expenses 25,403 80,713 Depreciation and amortization 18,029 5,599 Tax expenses 19,729 40,085 200,674 240,437 Page 68 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Operating costs and expenses Salaries and payroll charges 441,308 412,074 Pension plan 55,430 49,742 Construction costs (Note 12 (c)) 520,472 485,962 General supplies 47,097 44,279 Treatment supplies 69,654 64,876 Outsourced services 314,660 228,751 Electricity 140,018 144,827 General expenses 152,669 215,425 Depreciation and amortization 260,258 195,165 Tax expenses 19,729 40,085 Allowance for doubtful accounts, net of recoveries (Note 7 (c)) 14,693 37,401 2,035,988 1,918,587 Page 69 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 25 Financial Expenses and Income 1Q14 1Q13 Financial expenses Interest and charges on loans and financing – local currency (82,209) (82,525) Interest and charges on loans and financing – foreign currency (24,343) (18,416) Other financial expenses (i) (21,031) (12,178) Income tax over international remittance (2,585) (1,877) Inflation adjustment on loans and financing (ii) (33,054) (24,149) Inflation adjustment on Sabesprev Mais deficit (iii) (339) (448) Other inflation adjustments (iv) (2,491) (3,638) Interest and inflation adjustments on provisions (19,946) (52,431) Total financial expenses (185,998) (195,662) Financial income Inflation adjustment gains (v) 25,344 28,996 Income on short-term investments 47,706 32,978 Interest and other income (vi) 23,802 31,429 Total financial income 96,852 93,403 Financial, net before foreign exchange variations (89,146) (102,259) Net foreign exchange gains (losses) Foreign exchange variation on loans and financing (vii) 117,036 129,604 Other foreign exchange variations (27) (1) Foreign exchange gains (344) (35) Foreign exchange variations, net 116,665 129,568 Financial, net (i) This variation is mainly due to interest rates of the Public-Private Partnership agreement of Alto Tietê Production System – CAB – Sistema Produtor Alto Tietê S/A, in the amount of R$9,569 in the first quarter of 2014. (ii) The account variation mainly derives from an increase in debt balance indexed to IPCA in view of the 17 th and 18 th Issue of Debentures. This inflation adjustment derives from changes in the indexes defined in loan agreements, such as, UPR, IPCA, CDI and TJLP, corresponding to 0.2%, 2.2%, 10.6% and 5.0%, respectively, in the first quarter of 2014. (0.0%, 1.9%, 7.0% and 5.0%, respectively, in the same period 2013). The exposures to these rates are shown in Note 3.1. Page 70 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 (iii) This reduction derives from the variation in the National Consumer Price Index (INPC) rate of 2.1% the first quarter of 2014 and 2.0% in the same period 2013, which is used to adjust the balance of SABESP’s commitment in relation to the deficit of the Sabesprev Mais pension plan. (iv) Other expenses related to inflation adjustment mainly arises from the adjustment of liabilities referring to investment commitments required by the public-private partnerships and mainly from program contracts indexed by the IPC and IPCA of 2.2% and 2.2% in the first quarter of 2014 and 1.2% and 1.9% % in the first quarter of 2013, respectively. (v) These inflation adjustments arise from accounts/bills of overdue accounts receivable, which are restated depending on the payment date, by IPCA (2.2% in the first quarter of 2014 and 1.9% in the same period of 2013) or IPC-FIPE (Consumer Price Index, 2.2% in the first quarter of 2014 and 1.2% in the same period of 2013), and escrow deposits, which are adjusted by the index defined by the Judiciary Branch, which varied between 2.0% in the first quarter of 2014 and 2.2% in the same period of 2013. (vi) The variation is mainly due to interest rates on agreements and installment payments. (vii) The decrease in foreign exchange variation on loans and financing mainly arises from the 1.6% Yen slighter depreciation against the Brazilian Real in the first quarter of 2014, when compared to the % depreciation in the same period of 2013. This reduction was partly offset by higher US Dollar depreciation of 3.4% in 2014, compared to 1.5% in 1Q13. 26 Other Operating Income (expenses), net 1Q14 1Q13 Other net operating income, net 16,507 10,637 Other operating expenses (i) (59,576) (1,802) Other net operating income (expenses) (43,069) 8,835 Other operating income is comprised of sale of property, plant and equipment, sale of contracts awarded in public bids, and indemnities and reimbursement of expenses, fines and collaterals, property leases, reuse water, and PURA projects and services . Other operating expenses consist mainly of write-off of property, plant and equipment due to obsolescence, discontinued construction works, unproductive wells, projects considered economically unfeasible, losses on property, plant and equipment . (i) The increase in other operating expenses is due to the provision for losses with works, projects, hydrometers and accounts receivable with the municipality of Diadema . Page 71 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 27 Commitments The Company has agreements to manage and maintain its activities, as well as agreements to build new projects aiming at achieving the objectives proposed in its target plan. Below, main committed amounts as of March 31, 2014 are as follows: 1 year 1-3 year 3-5 year More than 5 years Total Contractual obligations - Expenses 984,425 995,871 55,249 3,785,112 5,820,657 Contractual obligations – Investments 1,306,807 1,732,157 164,008 2,186,389 5,389,361 Total 2,291,232 2,728,028 219,257 5,971,501 11,210,018 The main commitment refers to São Lourenço PPP, see Note 12 (i). 28 Additional information on cash flows 1Q14 1Q13 Total additions of intangible assets as per Note 12 662,078 588,274 Items not affecting cash (see breakdown below) (151,638) (136,958) Total additions to intangible assets as per statement of cash flows 510,440 451,316 Investments and financing operations affecting intangible assets but not cash: Interest capitalized in the period 38,148 57,659 Contractors (39,372) (53,336) Program contract commitments 117,751 57,609 Leasing 24,356 65,379 Construction margin 10,755 9,647 Total 151,638 136,958 Page 72 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 29 Events after the reporting period (a) Capital Stock The following was approved at the Extraordinary Shareholders’ Meeting held on April 30, 2014: - Company’s capital stock increase, without issuing new shares, by capitalizing the capital reserve, in the amount of R$124,255 and part of the Company’s profit reserve balance, in the amount of R$3,672,057, pursuant to Article 169, Paragraph 1 and Article 199 of Federal Law 6.404/1976. - amendment to the Company’s Bylaws altering (a) the caput of Article 3, in order to reflect the Company's new fully paid-up capital stock after the increase provided for in item I above; (b) Article 3, Paragraph 1, in order to increase the limit of authorized capital to fifteen billion reais (R$15,000,000); (c) Article 14 to update the duties of the three (3) executive boards, due to the changes in their organizational structures. (b) Allocation of profit for 2013 fiscal year The Annual Shareholders’ Meeting held on April 30, 2014 approved the allocation of profit for 2013, totaling R$1,923,559: Legal reserve 96,178 Minimum mandatory dividends (25%) 456,845 Additional dividends 80,620 Investments reserve 1,289,916 (c) Tariff Revision ARSESP, by means of ARSESP Resolution no. 484/2014, disclosed the result of SABESP’s tariff revision, which consists of: a) Apply, as of May 11, 2014, the tariff repositioning index of 5.4408% in relation to the tariffs in force and the annual efficiency factor (X Factor) of 0.9386%, to be deducted in the next annual tariff adjustments; b) Allow Sabesp, given its market’s atypical condition, due to water shortage and the measures that has been taken to stimulate water saving in order to ensure supply, so that it may apply on an appropriate and future date the repositioning index arising from the tariff revision and recalculating and monetarily restating the applicable amounts, so that to ensure its economic and financial breakeven; c) The next annual tariff adjustments shall take place on April 11, 2015 and April 11, 2016 and the next tariff revision on April 11, 2017; d) Approve the following formula for annual tariff adjustment, to be applied in the second tariff cycle: P t [1 + (IPCA – X)/100] * P t-1 - FAQ t Page 73 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Information Form – March 31, 2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Notes to the Interim Financial Information Version: 1 Where: * Pt is the maximum average tariff to be applied during year t of the second tariff cycle * IPCA is the percentage variation of IBGE’s Extended Consumer Price Index (IPCA/IBGE) for the reference period. * X is the 0.9386% percentage of efficiency to be transferred to users at the end of each t year of the second tariff cycle, as defined in the Final Technical Note no. RTS/004/2014. * P t-1 is the maximum average of previous tariff year whose initial value will be P
